 



Exhibit 10.1
Execution Copy
 
CREDIT AGREEMENT
dated as of March 27, 2008
among
SPSS INC.,
as the Company and as a Borrower,
ALL SUBSIDIARIES PARTY HERETO AS A BORROWER,
and
LASALLE BANK NATIONAL ASSOCIATION,
as Lender
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 DEFINITIONS; CURRENCIES
    1    
1.1 Definitions
    1  
1.2 Other Interpretive Provisions
    14  
1.3 Additional Alternative Currencies
    15  
1.4 Exchange Rates; Currency Equivalents
    15  
1.5 Change of Currency
    16  
1.6 Accounting Terms
    16    
SECTION 2 COMMITMENTS OF LENDER; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES
    17    
2.1 Commitment
    17  
2.1.1 Loan Commitment
    17  
2.1.2 L/C Commitment
    17  
2.2 Loan Procedures
    17  
2.2.1 Various Types of Loans; Ratable Loans
    17  
2.2.2 Borrowing Procedures
    17  
2.2.3 Conversion and Continuation Procedures
    18  
2.3 Letter of Credit Procedures
    19  
2.3.1 L/C Applications
    19  
2.3.2 Reimbursement Obligations
    19  
2.4 Certain Conditions
    20  
2.5 Designated Borrowers
    20    
SECTION 3 EVIDENCING OF LOANS
    21    
3.1 Notes
    21  
3.2 Recordkeeping
    21    
SECTION 4 INTEREST
    21    
4.1 Interest Rates
    21  
4.2 Interest Payment Dates
    22  
4.3 Setting and Notice of Eurocurrency Rates
    22  
4.4 Computation of Interest
    22    
SECTION 5 FEES
    22    
5.1 Unused Fee
    22  
5.2 Letter of Credit Fees
    22    
SECTION 6 REDUCTION OR TERMINATION OF THE COMMITMENT; PREPAYMENTS
    23    
6.1 Voluntary Reduction or Termination of the Commitment
    23  
6.2 Prepayments
    23  
6.2.1 Voluntary Prepayments
    23  
6.2.2 Mandatory Prepayments
    23  
6.3 Manner of Prepayments
    23  
6.4 Termination Date
    24    
SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
    24  

 



--------------------------------------------------------------------------------



 



         
7.1 Making of Payments
    24  
7.1.1 Payments Generally
    24  
7.1.2 Payments in Alternative Currency
    24  
7.1.3 Payments in Dollars
    24  
7.2 Application of Certain Payments
    24  
7.3 Due Date Extension
    24  
7.4 Taxes
    25    
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS
    26    
8.1 Increased Costs
    26  
8.2 Basis for Determining Interest Rate Inadequate or Unfair
    27  
8.3 Changes in Law Rendering Eurocurrency Loans Unlawful
    27  
8.4 Funding Losses
    27  
8.5 Right of Lender to Fund through Other Offices
    28  
8.6 Discretion of Lender as to Manner of Funding
    28  
8.7 Conclusiveness of Statements; Survival of Provisions
    28  
8.8 Designation of a Different Lending Office
    28    
SECTION 9 REPRESENTATIONS AND WARRANTIES
    28    
9.1 Organization
    29  
9.2 Authorization; No Conflict
    29  
9.3 Validity and Binding Nature
    29  
9.4 Financial Condition
    29  
9.5 No Material Adverse Change
    29  
9.6 Litigation
    29  
9.7 Ownership of Properties; Liens
    29  
9.8 Plans
    30  
9.9 Compliance with Laws
    30  
9.10 Investment Company Act
    31  
9.11 Taxes
    31  
9.12 Solvency, Etc
    31  
9.13 Insurance
    31  
9.14 Information
    31  
9.15 Intellectual Property
    32  
9.16 Labor Matters
    32  
9.17 No Default
    32  
9.18 Representations as to Designated Borrowers
    32    
SECTION 10 AFFIRMATIVE COVENANTS
    33    
10.1 Reports, Certificates and Other Information
    33  
10.1.1 Annual Report
    33  
10.1.2 Interim Reports
    33  
10.1.3 Compliance Certificates
    34  
10.1.4 Reports to the SEC and to Shareholders
    34  
10.1.5 Notice of Default; Etc. Matters
    34  
10.1.6 Other Information
    34  
10.2 Books, Records and Inspections
    34  

ii



--------------------------------------------------------------------------------



 



         
10.3 Maintenance of Property; Insurance
    35  
10.4 Compliance with Laws; Payment of Taxes
    35  
10.5 Maintenance of Existence, etc
    35  
10.6 Use of Proceeds
    35  
10.7 Employee Benefit Plans
    36  
10.8 Approvals and Authorizations
    36    
SECTION 11 NEGATIVE COVENANTS
    36    
11.1 Priority Debt
    36  
11.2 Liens
    37  
11.3 Dispositions
    38  
11.4 Fundamental Changes; Acquisitions
    38  
11.5 Transactions with Affiliates
    39  
11.6 Use of Proceeds
    39  
11.7 Inconsistent Agreements, Etc
    40  
11.8 Business Activities
    40  
11.9 Fiscal Year
    40  
11.10 Financial Covenants
    40  
11.10.1 Consolidated EBITDA
    40  
11.10.2 Total Debt to EBITDA Ratio
    40    
SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC
    40    
12.1 Initial Credit Extension
    40  
12.2 Conditions
    41  
12.2.1 Compliance with Warranties, No Default, etc
    41  
12.2.2 Confirmatory Certificate
    41  
12.2.3 Designated Borrower
    41    
SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT
    41    
13.1 Events of Default
    41  
13.1.1 Non-Payment of the Loans, etc
    41  
13.1.2 Non-Payment of Other Debt
    42  
13.1.3 Bankruptcy, Insolvency, etc
    42  
13.1.4 Non-Compliance with Loan Documents
    42  
13.1.5 Representations; Warranties
    42  
13.1.6 Plans
    43  
13.1.7 Judgments
    43  
13.1.8 Change of Control
    43  
13.2 Effect of Event of Default
    43    
SECTION 14 GENERAL
    43    
14.1 Waiver; Amendments
    43  
14.2 Confirmations
    44  
14.3 Notices
    44  
14.4 Computations
    44  
14.5 Cost and Expenses
    44  
14.6 GOVERNING LAW
    45  
14.7 Confidentiality
    45  

iii



--------------------------------------------------------------------------------



 



         
14.8 Severability
    45  
14.9 Nature of Remedies
    45  
14.10 Entire Agreement
    46  
14.11 Counterparts
    46  
14.12 Successors and Assigns
    46  
14.13 Captions
    46  
14.14 Customer Identification — USA Patriot Act Notice
    46  
14.15 INDEMNIFICATION BY THE COMPANY
    46  
14.16 Nonliability of Lender
    47  
14.17 FORUM SELECTION AND CONSENT TO JURISDICTION
    48  
14.18 WAIVER OF JURY TRIAL
    48  
14.19 Survival of Representations and Warranties
    48  
14.20 Right of Setoff
    48  
14.21 Interest Rate Limitation
    49  
14.22 Time of the Essence
    49  
14.23 Judgment Currency
    49  

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT dated as of March 27, 2008 (this “Agreement”) is
entered into among SPSS INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.5 (each a
“Designated Borrower” and, together with the Company, collectively, the
“Borrowers” and, individually, a “Borrower”), and LASALLE BANK NATIONAL
ASSOCIATION (“Lender”).
     Lender has agreed to make available to the Borrowers a revolving credit
facility upon the terms and subject to the conditions set forth herein.
     In consideration of the mutual agreements herein contained, the parties
hereto agree as follows:
     SECTION 1 DEFINITIONS; CURRENCIES.
     1.1 Definitions. When used herein the following terms shall have the
following meanings:
     Acquired Entity means (a) any Person that becomes a Subsidiary of the
Company as a result of an Acquisition or (b) any business entity or division
thereof, all or substantially all of the assets and business of which are
acquired by the Company or a Subsidiary pursuant to an Acquisition.
     Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
     Actual Knowledge means, with respect to any information or event, that a
Responsible Officer of a Loan Party has, or with the exercise of reasonable care
and diligence would have, actual knowledge of such information or event.
     Additional Cost means, with respect to any period, the percentage rate per
annum determined in accordance with Exhibit G.
     Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) with respect to Lender, any entity administered or managed by
Lender or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans. Unless
expressly stated otherwise herein, Lender shall not be deemed an Affiliate of
any Loan Party or Subsidiary.
     Agreement — see the Preamble.

 



--------------------------------------------------------------------------------



 



     Alternative Currency means each of Australian Dollars, Euros, Sterling, Yen
and each other currency (other than US Dollars) that is approved by Lender in
accordance with Section 1.3, in each case so long as such currency remains an
Eligible Currency.
     Alternative Currency Equivalent means, at any time, with respect to any
amount denominated in US Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by Lender at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with US Dollars.
     Alternative Currency Exposure means, at any time and without duplication,
the US Dollar Equivalent of all Outstandings that are denominated in an
Alternative Currency.
     Alternative Currency Loans means all Loans other than Base Rate Loans and
Loans denominated in US Dollars.
     Alternative Currency Sublimit means an amount equal to the lesser of the
Commitment Amount and $45,000,000. The Alternative Currency Sublimit is part of,
and not in addition to, the Commitment Amount.
     Applicant Borrower — see Section 2.5.
     Applicable Time means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by Lender to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
     Approved Fund means any Person (other than an individual) that is or will
engage in making, purchasing, holding or otherwise investing in commercial loans
and similar extensions of credit in the ordinary course of its business that is
administered or managed by any of the following: (a) Lender, (b) an Affiliate of
Lender, or (c) an entity or an Affiliate of an entity that administers or
manages Lender.
     Attorney Costs means all reasonable and documented fees and charges of any
counsel, the reasonable allocable cost of internal legal services, all
reasonable disbursements of such counsel and internal counsel and all court
costs and similar legal expenses.
     Audited Financial Statements means the audited consolidated financial
statements of the Company and its Subsidiaries for Fiscal Year 2007, including a
balance sheet as of the end of such Fiscal Year, and statements of income or
operations, shareholders’ equity and cash flows, including the notes thereto.
     Australian Dollar and AU$ means lawful currency of Australia.
     Bank Products means any service or facility extended to any Loan Party or
Subsidiary by Lender or its Affiliates including: (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services or (g) Hedging Agreements.

2



--------------------------------------------------------------------------------



 



     Base Rate means at any time the greater of (a) the Federal Funds Rate plus
0.5% and (b) the Prime Rate.
     Base Rate Loan means any Loan that bears interest at or by reference to the
Base Rate. All Base Rate Loans shall be denominated in US Dollars.
     Borrowers — see the Preamble.
     Business Day means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s Office with respect to Obligations hereunder
denominated in US Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in US Dollars, any fundings, disbursements, settlements and
payments in US Dollars in respect of any such Eurocurrency Loan, or any other
dealings in US Dollars to be carried out pursuant to this Agreement in respect
of any such Eurocurrency Loan, means any such day on which dealings in deposits
in US Dollars are conducted by and between banks in the London interbank market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro
to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than US Dollars or Euro, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London interbank market for such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than US Dollars or Euro in respect of a
Eurocurrency Loan denominated in a currency other than US Dollars or Euro, or
any other dealings in any currency other than US Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
     Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal or mixed property by
such Person that, in conformity with GAAP, is accounted for as a capital lease
on the balance sheet of such Person.
     Capital Securities means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the Closing Date, including common shares, preferred
shares, membership interests in a limited liability company, limited or general

3



--------------------------------------------------------------------------------



 



partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
     Cash Collateralize means to deliver cash collateral to Lender, to be held
as cash collateral for outstanding Letters of Credit, pursuant to documentation
satisfactory to Lender. Derivatives of such term have corresponding meanings.
     Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government, or any state government or any agency of any thereof,
(b) any evidence of Debt issued by any municipality located in the United States
and having a municipal bond rating (either as to the issuer or the Debt issued)
in one of the two highest categories by Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service,
Inc. (“Moody’s”), Fitch Ratings, Inc. (“Fitch”) or Dominion Bond Rating Services
(“DBRS”) and, together with S&P, Moody’s and Fitch, the “Rating Agencies”)
(c) commercial paper, maturing not more than one year from the date of issue, or
corporate demand notes, in each case (unless issued by Lender or its holding
company) rated at least A-2 by S&P, P-2 by Moody’s or in one of the two highest
commercial paper rating categories by any other Rating Agency, (d) any
certificate of deposit, overnight deposit, time deposit or banker’s acceptance,
maturing not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by Lender or its holding company (or by a
commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
US$500,000,000), (e) any repurchase agreement entered into with Lender (or
commercial banking institution of the nature referred to in clause (d)) which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (d) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of Lender (or other commercial banking
institution) thereunder, (f) investments in money market funds that comply with
the criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (g) investments in short-term tax-exempt
obligations that are rated the equivalent of investments of the types described
in clause (c) above, (h) FDIC insured deposit accounts to the extent amounts of
deposit therein do not exceed the amount covered by such insurance, and
(i) other liquid investments that are readily convertible to cash and that do
not bear a significant risk of changes in value due to changes in interest
rates.
     Change of Control means any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), that becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
50%, or more, of the Capital Securities of the Company having the right to vote
for the election of members of the board of directors.
     Closing Date — see Section 12.1.
     Code means the Internal Revenue Code of 1986.
     Commitment means Lender’s obligation to make Credit Extensions to the
Borrowers pursuant to Section 2.1 in an amount equal to the Commitment Amount.

4



--------------------------------------------------------------------------------



 



     Commitment Amount means US$50,000,000, as reduced from time to time
pursuant to Section 6.1.
     Company — see the Preamble.
     Compliance Certificate means a Compliance Certificate in substantially the
form of Exhibit H.
     Computation Period means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter (with the first such Computation
Period ending on March 31, 2008).
     Consolidated EBITDA means, for any period, without duplication,
(a) Consolidated Net Income for such period, plus (b) to the extent deducted in
determining such Consolidated Net Income (without duplication), (i) interest
expense for such period (including all imputed interest on Capital Leases),
(ii) income tax expense, (iii) depreciation and amortization, (iv) extraordinary
losses incurred other than in the ordinary course of business and (v) non-cash
charges relating to grants of or issuances or repricing of stock, stock options
or other equity-based awards to the directors, officers and employees of
Borrower, minus (c) to the extent included in determining such Consolidated Net
Income for such period, extraordinary gains realized other than in the ordinary
course of business, all as determined for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.
     Consolidated Net Income means, for any period, net income (or loss) for
such period, excluding any gains from Dispositions and any gains from
discontinued operations, all as determined for the Company and its Subsidiaries
on a consolidated basis in accordance with GAAP.
     Consolidated Total Debt means all Debt excluding (a) contingent obligations
in respect of Contingent Liabilities (except to the extent constituting
Contingent Liabilities in respect of Debt of a Person other than the Company and
its Subsidiaries), (b) Hedging Obligations and (c) reimbursement obligations
under trade letters of credit, all as determined for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.
     Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital

5



--------------------------------------------------------------------------------



 



contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss. The amount
of any Contingent Liability shall (subject to any limitation set forth therein)
be deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby.
     Controlled Group means the Company and its Subsidiaries, and all members of
a controlled group of corporations, all members of a controlled group of trades
or businesses (whether or not incorporated) under common control and all members
of an affiliated service group which, together with any Borrower or Subsidiary,
are treated as a single employer under Section 414 of the Code or Section 4001
of ERISA.
     Controlled Group Member means any member of the Controlled Group.
     Convertible Debt means the Debt of the Company evidenced by the Convertible
Debentures.
     Convertible Debentures means, collectively, the Convertible Subordinated
Debentures of the Company, due 2012, issued pursuant to the Convertible
Indenture in the aggregate original principal amount of $150,000,000.
     Convertible Indenture means that certain Indenture, dated as of March 19,
2007, of the Company to LaSalle Bank National Association, as trustee.
     Credit Extension means the making of a Loan by Lender or the issuance of a
Letter of Credit by Lender.
     Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (f) all
net Hedging Obligations of such Person, (g) all Synthetic Lease Obligations,
(h) all Debt of any partnership of which such Person is a general partner,
(i) any Capital Securities or other equity instrument, whether or not
mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise,
and (j) all Contingent Liabilities of such Person in respect of Debt of other
Persons.

6



--------------------------------------------------------------------------------



 



     Default means any Event of Default, or any event that, if it continues
uncured, will, with lapse of time or notice or both, constitute an Event of
Default.
     Designated Borrower — see the Preamble.
     Designated Borrower Notice — see Section 2.5.
     Designated Borrower Request and Assumption Agreement — see Section 2.5.
     Disposition or Dispose means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     Domestic Subsidiary means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     Eligible Currency means any currency other than US Dollars (a) that is
readily available, (b) that is freely traded, (c) in which deposits are
customarily offered to banks in the London interbank market, (d) which is
convertible into US Dollars in the international interbank market and (e) as to
which a US Dollar Equivalent may be readily calculated.
     EMU means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
     EMU Legislation means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.
     ERISA means the Employee Retirement Income Security Act of 1974.
     Euro and € each mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
     Eurocurrency Loan means any Loan which bears interest at a rate determined
by reference to a Eurocurrency Rate. Eurocurrency Loans may be denominated in US
Dollars or in an Alternative Currency.
     Eurocurrency Margin means 0.50%.
     Eurocurrency Office means the office or offices of Lender which shall be
making or maintaining the Eurocurrency Loans hereunder. A Eurocurrency Office
may be, at the option of Lender, either a domestic or foreign office.
     Eurocurrency Rate means, for any Interest Period for any Eurocurrency Loan,
a rate of interest equal to the quotient of (a) either (i) the per annum rate
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Lender from time to

7



--------------------------------------------------------------------------------



 



time) at approximately 11 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or (ii) if Reuters or another commercially available
source providing quotations of BBA LIBOR is not available or if the per annum
rate of interest referred to in clause (a)(i) is not available for any other
reason, the per annum rate of interest determined by Lender in its discretion to
be the per annum rate of interest at which relevant currency deposits in an
amount comparable to the amount of such Eurocurrency Loan and for a period equal
to such Interest Period would be offered by the London office of Lender, or such
other office of Lender or any of its parents, as Lender may designate, to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the commencement of such Interest Period (the “Eurocurrency Base
Rate”); divided by (b) a number determined by subtracting from 1.00 the then
stated reserve percentage for determining reserves to be maintained by member
banks of the Federal Reserve System for Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D) applicable to Lender, such rate to remain fixed for such Interest
Period.
     Event of Default means any of the events described in Section 13.1.
     Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
     Excluded Taxes means taxes based upon, or measured by, Lender’s (or
Lender’s branch) overall net income, overall net receipts, or overall net
profits (including franchise taxes imposed in lieu of such taxes), but only to
the extent such taxes are imposed by a taxing authority (a) in a jurisdiction
(or political subdivision thereof) under the laws of which Lender is organized,
(b) in a jurisdiction which Lender’s principal office is located, or (c) in a
jurisdiction in which Lender’s Office is located.
     Federal Funds Rate means, for any day, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Lender from three Federal funds brokers of recognized
standing selected by Lender. Lender’s determination of such rate shall be
binding and conclusive absent manifest error.
     Fiscal Quarter means a fiscal quarter of a Fiscal Year.
     Fiscal Year means the fiscal year of the Company, which period shall be the
12-month period ending on December 31 of each year. References to a Fiscal Year
with a number corresponding to any calendar year (e.g., “Fiscal Year 2007”)
refer to the Fiscal Year ending on December 31 of such calendar year.
     Foreign Subsidiary means a Subsidiary that is organized outside of the
United States.

8



--------------------------------------------------------------------------------



 



     FRB means the Board of Governors of the Federal Reserve System or any
successor thereto.
     FX Trading Office means the Chicago office of Lender, or such other office
of Lender or any of its parents, as Lender may designate from time to time.
     GAAP means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the SEC, which are applicable to the circumstances as of the
date of determination.
     Governmental Authority means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     Guaranty means that certain Guaranty Agreement dated as of March 27, 2008
from the Company to Lender.
     Hedging Agreement means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
     Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.
     Indemnified Liabilities — see Section 14.15.
     Indemnified Taxes means Taxes other than Excluded Taxes.
     Interest Period means, as to any Eurocurrency Loan, the period commencing
on the date such Loan is borrowed or continued as, or converted into, a
Eurocurrency Loan and ending on the date one, two, three or six months
thereafter as selected by the Company pursuant to Section 2.2.2 or 2.2.3, as the
case may be; provided that:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

9



--------------------------------------------------------------------------------



 



     (b) any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (c) the Company may not select any Interest Period for a Loan which would
extend beyond the scheduled Termination Date.
     Judgment Currency — see Section 14.23.
     L/C Application means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by
Lender at the time of such request for the type of Letter of Credit requested.
     Laws means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     Lender — see the Preamble.
     Lender’s Office means, with respect to any currency, Lender’s address and,
as appropriate, account as set forth on Annex A with respect to such currency,
or such other address or account with respect to such currency as Lender may
designate upon notice to the Company.
     Letter of Credit — see Section 2.1.2.
     Lien means, with respect to any Person, any interest granted or permitted
by such Person in any real or personal property, asset or other right owned or
being purchased or acquired by such Person (including an interest in respect of
a Capital Lease) which secures payment or performance of any obligation and
shall include any mortgage, lien, encumbrance, title retention lien, charge or
other security interest of any kind, whether arising by contract, as a matter of
law, by judicial process or otherwise.
     Loans — see Section 2.1.1.
     Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Guaranty and each
Designated Borrower Request and Assumption Agreement and all documents,
instruments and agreements delivered in connection with the foregoing.
     Loan Parties means, collectively, the Company and each Designated Borrower.
     Margin Stock means any “margin stock” as defined in Regulation U.

10



--------------------------------------------------------------------------------



 



     Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by Lender at such time.
     Material Adverse Effect means a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Company and its Subsidiaries taken as a whole; provided that
the trademark license dispute of the Company with Norman H. Nie and C. Hadlai
Hull set forth in the complaint, counterclaim and answers filed in the matter of
SPSS Inc. v Norman H. Nie and C. Hadlai Hull, filed in the United States
District Court for the Northern District of Illinois, Case Number 08 C 0066 (the
“License Dispute”) shall not be deemed to have a Material Adverse Effect
hereunder so long as the aggregate economic effect on the Company of the License
Dispute does not and is not reasonably expected to exceed $20,000,000 (it being
understood that no implication is intended hereunder that any economic effect in
excess of that amount would necessarily have a Material Adverse Effect).
     Material Subsidiary means, in respect of any Person, as of any date of
determination, a Subsidiary of such Person that would constitute a “significant
subsidiary” as such term is defined under Rule 1-02 of Regulation S–X (as in
effect on the date hereof) promulgated under the Securities Act of 1933, as
amended.
     Multiemployer Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Controlled Group Member may have any
liability.
     Notes — see Section 3.1.
     Notice of Borrowing — see Section 2.2.2.
     Notice of Conversion/Continuation — see Section 2.2.3(b).
     Obligations means all of each Loan Party’s liabilities, obligations and
indebtedness to Lender under this Agreement and the other Loan Documents, all
unpaid principal of and accrued and unpaid interest on the Loans, Attorney Costs
of Lender, any reimbursement obligations of each Loan Party and Subsidiary in
respect of Letters of Credit, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations arising under the Loan
Documents.
     Other Taxes means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     Outstandings means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Loans, plus (b) the Stated Amount of all Letters of
Credit.
     Participating Member State means each state so described in any EMU
Legislation.
     PBGC means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

11



--------------------------------------------------------------------------------



 



     PCAOB means the Public Company Accounting Oversight Board.
     Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Plan), and as to which any Controlled Group
Member may have any liability, including any liability by reason of having been
a substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.
     Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
     Prime Rate means, for any day, the rate of interest in effect for such day
as publicly announced from time to time by Lender as its prime rate (whether or
not such rate is actually charged by Lender), which is not intended to be
Lender’s lowest or most favorable rate of interest at any one time. Lender’s
prime rate is a rate set by Lender based upon various factors including Lender’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such announced rate. Any change in the Prime Rate announced by Lender
shall take effect at the opening of business on the day specified in the public
announcement of such change; provided that Lender shall not be obligated to give
notice of any change in the Prime Rate.
     Priority Debt means (i) all Debt of any Subsidiary, excluding Debt owed by
such Subsidiary to the Company or any of the Company’s other Wholly-Owned
Subsidiaries; and (ii) all Debt of the Company or any of its Subsidiaries
secured by a Lien on assets of the Company or any of its Subsidiaries.
     Regulation D means Regulation D of the FRB.
     Regulation U means Regulation U of the FRB.
     Responsible Officer means the chief executive officer, president, chief
financial officer, or treasurer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     Revaluation Date means, with respect to any Credit Extension, each of the
following: (i) each date of a Credit Extension consisting of an Alternative
Currency Loan, (ii) each date of a continuation of an Alternative Currency Loan,
and (iii) such additional dates as Lender shall determine or require.
     Same-Day Funds means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Lender to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.

12



--------------------------------------------------------------------------------



 



     SEC means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     Senior Officer means, with respect to any Loan Party or Subsidiary, any of
the chief executive officer, the chief financial officer, the principal
accounting officer or the treasurer of such Loan Party or Subsidiary.
     Spot Rate means, for any Alternative Currency, the rate quoted by Lender as
the spot rate for the purchase by Lender of such Alternative Currency at the
prevailing interbank rate with another currency through its FX Trading Office at
approximately 9:00 a.m., Chicago time, on the date two (2) Business Days prior
to the date as of which the foreign exchange computation is made.
     Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
     Sterling and £ mean the lawful currency of the United Kingdom.
     Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to one or more Subsidiaries
herein shall be a reference to Subsidiaries of the Company.
     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     TARGET Day means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
Lender to be a suitable replacement) is open for the settlement of payments in
Euro.
     Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing imposed by any Governmental Authority.
     Termination Date means the earlier to occur of (a) March 31, 2011 or
(b) such other date on which the Commitment terminates pursuant to Section 6 or
13.
     type — see Section 2.2.1.

13



--------------------------------------------------------------------------------



 



     Unasserted Contingent Obligations means, at any time, obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (i) the principal of and interest and premium (if any) on, and fees
relating to, any Debt and (ii) contingent reimbursement obligations in respect
of amounts that may be drawn under letters of credit) in respect of which no
claim or demand for payment has been made (or in the case of obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
     Unfunded Liability means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all assets allocable to those benefits, all determined as of the then
most recent valuation date for each Plan, using actuarial assumptions for
determining the most recent actuarial valuation under Code Section 412.
     US Dollar, the sign US$ and the sign $ (when not used as part of “AU$”)
each means lawful money of the United States of America.
     US Dollar Equivalent means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by Lender at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
US Dollars with such Alternative Currency.
     Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities and
Capital Securities required by applicable law to be held by a Person other than
the Company or a Subsidiary to satisfy native ownership requirements, to the
extent not material) are at the time directly or indirectly owned by such Person
and/or another Wholly-Owned Subsidiary of such Person.
     Yen and ¥ mean the lawful currency of Japan.
     1.2 Other Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.
     (b) Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
     (c) The term “including” is not limiting and means “including without
limitation.”
     (d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
     (e) Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

14



--------------------------------------------------------------------------------



 



     (f) The words “herein,” “hereof” and “hereunder,” and words of similar
import when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof.
     (g) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any Law
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such Law or issued
thereunder.
     (h) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
     (i) This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Loan Parties, Lender
and the other parties thereto and are the products of all parties. Accordingly,
they shall not be construed against Lender merely because of Lender’s
involvement in their preparation.
     (j) Unless otherwise specified in this Agreement, all references to dollar
amounts (without further description) will mean US Dollars.
     1.3 Additional Alternative Currencies. The Company may from time to time
request that Credit Extensions be made in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is an Eligible Currency. Any such request shall be
(i) made to Lender not later than 10:00 a.m., Chicago time, 20 Business Days
prior to the date of the desired Credit Extensions (or such other time or date
as may be agreed by Lender in its discretion), and (ii) subject to the approval
of Lender in its discretion. If Lender consents to making Credit Extensions in a
requested currency pursuant to this Section 1.3, Lender shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Credit Extension.
     1.4 Exchange Rates; Currency Equivalents.
     (a) Lender shall determine the Spot Rates as of each Revaluation Date to be
used for calculating US Dollar Equivalent amounts of Credit Extensions and
Outstandings denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Company hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
US Dollars) for purposes of the Loan Documents shall be such US Dollar
Equivalent amount as so determined by Lender.
     (b) Wherever in this Agreement in connection with a Credit Extension or a
conversion, continuation or prepayment of a Eurocurrency Loan, an amount, such
as a required

15



--------------------------------------------------------------------------------



 



minimum or multiple amount, is expressed in US Dollars, but such Credit
Extension or Eurocurrency Loan is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such US Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by Lender.
     1.5 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Eurocurrency Loan in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Eurocurrency Loan, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as Lender may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as Lender may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
     1.6 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

16



--------------------------------------------------------------------------------



 



     SECTION 2 COMMITMENTS OF LENDER; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.
     2.1 Commitment. On and subject to the terms and conditions of this
Agreement, Lender agrees to make loans to, and to issue letters of credit for
the account of, the Company or a Designated Borrower as follows:
     2.1.1 Loan Commitment. Lender agrees to make loans to the Company or a
Designated Borrower in US Dollars or in one or more Alternative Currencies on a
revolving basis (the “Loans”) from time to time until the Termination Date in
such aggregate amounts as the Company may request; provided that, after giving
effect to the making of any Loan, (a) the Outstandings shall not exceed the
Commitment Amount; and (b) the Alternative Currency Exposure shall not exceed
the Alternative Currency Sublimit.
     2.1.2 L/C Commitment. Subject to Section 2.3.1, Lender agrees to issue
letters of credit in US Dollars or an Alternative Currency (at the Company’s
election), in each case containing such terms and conditions as are permitted by
this Agreement and are reasonably satisfactory to Lender (each, a “Letter of
Credit”), at the request of the Company and for the account of the Company from
time to time before the Termination Date; provided that, after giving effect to
the issuance of any Letter of Credit, (a) the aggregate Stated Amount of all
Letters of Credit shall not exceed US$10,000,000 or, if less, the Commitment
Amount, (b) the Outstandings will not at any time exceed the Commitment Amount
and (c) the Alternative Currency Exposure shall not exceed the Alternative
Currency Sublimit.
     2.2 Loan Procedures.
     2.2.1 Various Types of Loans; Ratable Loans. Each Loan shall be divided
into tranches, which are either a Base Rate Loan or a Eurocurrency Loan (each a
“type” of Loan), as the Company shall specify in the related notice of borrowing
or conversion pursuant to Section 2.2.2 or 2.2.3. Not more than ten
(10) Eurocurrency Loans shall be outstanding at any one time.
     2.2.2 Borrowing Procedures. The Company shall give written notice (each
such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit A or telephonic notice (followed immediately by written confirmation
thereof in the form of Exhibit A) to Lender of each proposed borrowing not later
than:
     (a) in the case of a Base Rate borrowing, noon, Chicago time, on the
proposed date of such borrowing;
     (b) in the case of a Eurocurrency Rate borrowing denominated in US Dollars,
10:00 a.m., Chicago time, at least two (2) Business Days prior to the proposed
date of such borrowing; and
     (c) in the case of a Eurocurrency Rate borrowing denominated in an
Alternative Currency, 10:00 a.m., Chicago time, at least three (3) Business Days
prior to the proposed date of such borrowing.

17



--------------------------------------------------------------------------------



 



Each such notice shall be effective upon receipt by Lender, shall be
irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a Eurocurrency Rate borrowing, the initial Interest Period therefor
and, if applicable, the Designated Borrower. Each borrowing shall be on a
Business Day. Each Base Rate Loan shall be in an aggregate amount of at least
US$1,000,000 and an integral multiple of US$100,000, and each Eurocurrency Rate
borrowing shall be in an aggregate amount of at least US$1,000,000 and an
integral multiple of at least US$100,000.
     2.2.3 Conversion and Continuation Procedures. (a) Subject to Section 2.2.1,
the Company may, upon irrevocable written notice to Lender in accordance with
clause (b) below: (i) elect, as of any Business Day, to convert any Base Rate
Loans to Eurocurrency Loans (in an aggregate amount not less than US$1,000,000
or a higher integral multiple of US$100,000); or (ii) elect, as of any Business
Day, with respect to any Eurocurrency Loans having Interest Periods expiring on
such day (or any part thereof in an aggregate amount not less than US$1,000,000
or a higher integral multiple of US$100,000), to continue such Eurocurrency
Loans for a new Interest Period or (in the case of Eurocurrency Loans
denominated in US Dollars) to convert such Eurocurrency Loans to Base Rate
Loans; provided that after giving effect to any conversion or continuation, the
aggregate principal amount of any Eurocurrency Loan shall be at least
US$1,000,000 and an integral multiple of US$100,000.
     (b) The Company shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit B or
telephonic notice (followed immediately by written confirmation thereof
substantially in the form of Exhibit B) to Lender of each proposed conversion or
continuation not later than (x) in the case of conversion into Base Rate Loans,
noon, Chicago time, on the proposed date of such conversion, (y) in the case of
conversion into or continuation of Eurocurrency Loans denominated in US Dollars,
10:00 a.m., Chicago time, at least two (2) Business Days prior to the proposed
date of such conversion or continuation, and (z) in the case of conversion into
or continuation of Eurocurrency Loans denominated in an Alternative Currency,
10:00 a.m., Chicago time, at least three (3) Business Days prior to the proposed
date of such conversion or continuation, specifying in each case:
          (A) the applicable Borrower;
          (B) the proposed date of conversion or continuation;
          (C) the aggregate amount of Loans to be converted or continued;
          (D) the type of Loans resulting from the proposed conversion or
continuation; and
          (E) in the case of conversion of Base Rate Loans into Eurocurrency
Loans, or continuation of Eurocurrency Loans, the duration of the requested
Interest Period therefor.
     (c) If, upon the expiration of any Interest Period applicable to
Eurocurrency Loans denominated in US Dollars, the Company has failed to select
timely a new Interest Period to be applicable to such Eurocurrency Loans, the
Company shall be deemed to have elected to convert such Eurocurrency Loans into
Base Rate Loans effective on the last day of such Interest Period.

18



--------------------------------------------------------------------------------



 



     (d) If, upon the expiration of any Interest Period applicable to
Eurocurrency Loans denominated in an Alternative Currency, the Company has
failed to select timely a new Interest Period to be applicable to such
Eurocurrency Loans, the Company shall be deemed to have elected to continue such
Eurocurrency Loans into Eurocurrency Loans with a one month Interest Period.
     (e) Any conversion of a Eurocurrency Loan on a day other than the last day
of an Interest Period therefor shall be subject to Section 8.4.
     (f) No Eurocurrency Loan may be continued as such and no Base Rate Loan may
be converted into a Eurocurrency Loan, when any Default shall have occurred and
be continuing at such time.
     2.3 Letter of Credit Procedures.
     2.3.1 L/C Applications. The Company shall execute and deliver to Lender the
Master Letter of Credit Agreement from time to time in effect. The Company shall
give notice to Lender of the proposed issuance of each Letter of Credit on a
Business Day which is at least three Business Days (or such lesser number of
days as Lender shall agree in any particular instance in its sole discretion)
prior to the proposed date of issuance of such Letter of Credit. Each such
notice shall be accompanied by an L/C Application, duly executed by the Company
and in all respects reasonably satisfactory to Lender, together with such other
documentation as Lender may reasonably request in support thereof, it being
understood that each L/C Application shall specify, among other things, the date
on which the proposed Letter of Credit is to be issued, the expiration date of
such Letter of Credit (which shall not be later than the scheduled Termination
Date (unless such Letter of Credit is Cash Collateralized)) and whether such
Letter of Credit is to be transferable in whole or in part. In the event of any
inconsistency between the terms of the Master Letter of Credit Agreement, any
L/C Application and the terms of this Agreement, the terms of this Agreement
shall control. All Letters of Credit shall be denominated in US Dollars except
to the extent Lender otherwise consents to the contrary.
     2.3.2 Reimbursement Obligations. (a) The Company hereby unconditionally and
irrevocably agrees to reimburse Lender for each payment or disbursement made by
Lender under any Letter of Credit honoring any demand for payment made by the
beneficiary thereunder, in each case on the date that such payment or
disbursement is made, if the Company has received notice of such payment prior
to 10:00 a.m., Chicago time, on such date or, if such notice has not been
received by the Company prior to such time, then on the next succeeding Business
Day. Any amount not reimbursed on the date of such payment or disbursement shall
bear interest from the date of such payment or disbursement to the date that
Lender is reimbursed by the Company therefor, payable on demand, at a rate per
annum equal to the Base Rate from time to time in effect plus, beginning on the
third Business Day after receipt of notice from Lender of such payment or
disbursement, two percent (2.00%). Lender shall notify the Company whenever any
demand for payment is made under any Letter of Credit by the beneficiary
thereunder; provided that the failure of Lender to so notify the Company shall
not affect the rights of Lender in any manner whatsoever.

19



--------------------------------------------------------------------------------



 



          (b) The Company’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (i) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (ii) the existence of any claim, set-off, defense or other right
which any Loan Party or Subsidiary may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), Lender (other than the
defense of a final irrevocable payment in cash as regards Lender) or any other
Person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between any Loan Party or
Subsidiary and the beneficiary named in any Letter of Credit), (iii) the
validity, sufficiency or genuineness of any document which Lender has determined
complies on its face with the terms of the applicable Letter of Credit, even if
such document should later prove to have been forged, fraudulent, invalid or
insufficient in any respect or any statement therein shall have been untrue or
inaccurate in any respect (except to the extent that a court of competent
jurisdiction determines in a final, non-appealable order that such determination
by Lender resulted directly from the gross negligence or willful misconduct of
Lender), or (iv) the surrender or impairment of any security for the performance
or observance of any of the terms hereof.
     2.4 Certain Conditions. Lender shall have no obligation to make any Loan,
permit the continuation of or any conversion into any Eurocurrency Loan, or
issue any Letter of Credit, if a Default exists.
     2.5 Designated Borrowers.
     (a) The Company may at any time, upon not less than 10 days’ notice from
the Company to Lender, designate any Foreign Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Credit Extensions
hereunder by delivering to Lender a duly executed notice and agreement in
substantially the form of Exhibit C (a “Designated Borrower Request and
Assumption Agreement”); provided that Lender must legally be able to make Loans
to any Subsidiary that is designated as a Designated Borrower. The parties
hereto acknowledge and agree that prior to any Applicant Borrower becoming
entitled to utilize the credit facilities provided for herein Lender shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel, and other documents or information (including amendments hereto), in
form, content and scope reasonably satisfactory to Lender, as may be required by
Lender in its discretion, and a Note signed by such Applicant Borrower to the
extent Lender so requires. If Lender agrees that an Applicant Borrower shall be
entitled to receive Credit Extensions hereunder, then promptly following receipt
of all such requested Notes, resolutions, incumbency certificates, opinions of
counsel and other documents or information, Lender shall send a notice in
substantially the form of Exhibit D (a “Designated Borrower Notice”) to the
Company and Lender specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
Lender agrees to permit such Designated Borrower to receive Credit Extensions
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no request for a Credit Extension may
be submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

20



--------------------------------------------------------------------------------



 



     (b) Each Subsidiary of the Company that becomes a “Designated Borrower”
pursuant to this Section 2.5 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by Lender to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.
     (c) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to Lender (or such shorter period as may be agreed by
Lender in its sole discretion), terminate a Designated Borrower’s status as
such, provided that there are no outstanding Credit Extensions to such
Designated Borrower or other amounts payable by such Designated Borrower on
account of any Credit Extensions made to it as of the effective date of such
termination.
     SECTION 3 EVIDENCING OF LOANS.
     3.1 Notes. The Loans to each Borrower shall be evidenced by a promissory
note substantially in the form of Exhibit E, with appropriate insertions,
payable to the order of Lender in a face principal amount equal to the
Commitment (as amended, modified, supplemented or restated from time to time,
the “Notes”).
     3.2 Recordkeeping. Lender shall record in its records, the date and amount
of each Loan made by Lender, each repayment or conversion thereof and, in the
case of each Eurocurrency Loan, the dates on which each Interest Period for such
Loan shall begin and end. The aggregate unpaid principal amount so recorded
shall be rebuttably presumptive evidence of the principal amount of the Loans
owing and unpaid. The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
obligations of the Company hereunder or under any Note to repay the principal
amount of the Loans hereunder, together with all interest accruing thereon.
     SECTION 4 INTEREST.
     4.1 Interest Rates. Each Borrower promises to pay interest on the unpaid
principal amount of each Loan borrowed by it for the period commencing on the
date of such Loan until such Loan is paid in full as follows:
     (a) as to any portion of such Loan which is a Eurocurrency Loan, at a rate
per annum equal to the sum of the Eurocurrency Rate applicable to the Interest
Period applicable to such Eurocurrency Loan plus the Eurocurrency Margin plus
(in the case of a Eurocurrency Loan (other than a Eurocurrency Loan denominated
in US Dollars) which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Additional Cost; and

21



--------------------------------------------------------------------------------



 



     (b) as to any portion of such Loan which is not a Eurocurrency Loan, at all
times while such Loan is a Base Rate Loan, at a rate per annum equal to the sum
of the Base Rate from time to time in effect;
provided that upon the request of Lender (and without request upon the
occurrence of an Event of Default under Sections 13.1.1 or 13.1.3) at any time
an Event of Default exists the interest rate applicable to each Loan shall be
increased by 2% per annum provided further that such increase may thereafter be
rescinded by Lender.
     4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall
be payable in arrears on the first day of each calendar month and at maturity.
Accrued interest on each Eurocurrency Loan shall be payable on the last day of
each Interest Period relating to such Loan (and, in the case of a Eurocurrency
Loan with an Interest Period of longer than three months, on each three month
anniversary of the first day of such Interest Period), upon a prepayment of such
Loan, and at maturity. After maturity, and at any time an Event of Default
exists, accrued interest on all Loans shall be payable on demand.
     4.3 Setting and Notice of Eurocurrency Rates. The applicable Eurocurrency
Rate for each Interest Period shall be determined by Lender, and notice thereof
shall be given by Lender promptly to the Company. Each determination of the
applicable Eurocurrency Rate by Lender shall be conclusive and binding upon the
Company, in the absence of demonstrable error. Lender shall, upon written
request of the Company, deliver to the Company a statement showing the
computations used by Lender in determining any applicable Eurocurrency Rate
hereunder.
     4.4 Computation of Interest. All computations of interest for Base Rate
Loans when the Base Rate is determined by Lender’s “prime rate” shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All computations of interest for all Eurocurrency Loans denominated in
Sterling shall be made on the basis of a 365-day year and actual days elapsed.
All other computations of interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days or, in the case of interest in
respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
The applicable interest rate for each Base Rate Loan shall change simultaneously
with each change in the Base Rate.
     SECTION 5 FEES.
     5.1 Unused Fee. The Company agrees to pay to Lender an unused fee, for the
period from the date hereof to the Termination Date, at a per annum rate equal
to .10% on the from time to time amount by which the Commitment exceeds the
Outstandings. Such unused fee shall be payable in arrears on the last day of
each calendar quarter and on the Termination Date for any period then ending for
which such unused fee shall not have previously been paid. The unused fee shall
be computed for the actual number of days elapsed on the basis of a year of
360 days.
     5.2 Letter of Credit Fees. (a) The Company agrees to pay to Lender a letter
of credit fee for each Letter of Credit at a rate per annum equal to the
Eurocurrency Margin per annum of the undrawn amount of such Letter of Credit
(computed for the actual number of days elapsed on the basis of a year of
360 days); provided that at any time that an Event of Default exists upon

22



--------------------------------------------------------------------------------



 



the request of Lender (and without request upon the occurrence of an Event of
Default under Sections 13.1.1 or 13.1.3) the rate applicable to each Letter of
Credit shall be increased by 2% per annum. Such letter of credit fee shall be
payable in arrears on the first day of each calendar month and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated.
     (b) In addition, with respect to each Letter of Credit, the Company agrees
to pay to Lender such fees and expenses as Lender customarily requires in
connection with the issuance, negotiation, processing and/or administration of
letters of credit in similar situations.
     SECTION 6 REDUCTION OR TERMINATION OF THE COMMITMENT; PREPAYMENTS.
     6.1 Voluntary Reduction or Termination of the Commitment. The Company may
from time to time on at least two Business Days’ prior written notice received
by Lender permanently reduce the Commitment Amount to an amount not less than
the Outstandings. Any such reduction shall be in an amount not less than
US$1,000,000 or a higher integral multiple of US$100,000. Concurrently with any
reduction of the Commitment Amount to zero, the Company shall pay all interest
on the Loans and all letter of credit fees and shall Cash Collateralize in full
all obligations arising with respect to the Letters of Credit.
     6.2 Prepayments.
     6.2.1 Voluntary Prepayments. The Company may from time to time prepay the
Loans in whole or in part, without premium or penalty (but subject to
Section 8.4); provided that the Company shall give Lender notice thereof not
later than 11:00 a.m., Chicago time, on the day of such prepayment (which shall
be a Business Day), specifying the Loans to be prepaid and the date and amount
of prepayment. Any such partial prepayment shall be in an amount equal to
US$1,000,000 or a higher integral multiple of US$100,000.
     6.2.2 Mandatory Prepayments. If Lender notifies the Company at any time
that the Outstandings exceed the Commitment Amount, then, within two Business
Days after receipt of such notice, the Borrowers shall prepay Loans or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess. If Lender notifies
the Company at any time that the Alternative Currency Exposure exceeds the
Alternative Currency Sublimit, then, within two Business Days after receipt of
such notice, the Borrowers shall prepay Eurocurrency Loans denominated in
Alternative Currencies or Cash Collateralize the outstanding Letters of Credit
denominated in Alternative Currencies, or do a combination of the foregoing, in
an amount sufficient to eliminate such excess. All prepayments pursuant to this
Section 6.2.2 shall not be subject to any premium or penalty, but shall be
subject to Section 8.4.
     6.3 Manner of Prepayments. Any prepayment of a Eurocurrency Loan on a day
other than the last day of an Interest Period therefor shall include interest on
the principal amount being repaid and shall be subject to Section 8.4. Except as
otherwise specified by the Company,

23



--------------------------------------------------------------------------------



 



all principal payments in respect of the Loans shall be applied first, to repay
outstanding Base Rate Loans and then to repay outstanding Eurocurrency Loans in
direct order of Interest Period maturities.
     6.4 Termination Date. The Loans shall be paid in full, all Letters of
Credit shall be Cash Collateralized and the Commitment shall terminate on the
Termination Date.
     SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
     7.1 Making of Payments.
     7.1.1 Payments Generally. Each payment made hereunder by a Borrower shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever. Lender is hereby authorized to debit the Company’s
accounts with Lender for each payment of principal, fees due under Section 5 and
interest as they become due and payable hereunder.
     7.1.2 Payments in Alternative Currency. With respect to any Eurocurrency
Loan denominated in an Alternative Currency, all payments (including
prepayments) to Lender of the principal of or interest on such Eurocurrency Loan
shall be made in the same Alternative Currency as the original Eurocurrency
Loan. All such payments shall be remitted by the relevant Borrower to Lender at
the applicable Lender’s Office not later than the Applicable Time in Same-Day
Funds. Any payments received by Lender after the Applicable Time shall be deemed
to have been made and received on the next Business Day.
     7.1.3 Payments in Dollars. With respect to (i) any Loan (other than a
Eurocurrency Loan denominated in an Alternative Currency), or (ii) any other
payment to Lender that shall not be covered by Section 7.1.2 above, all such
payments (including prepayments) to Lender of the principal of or interest on
such Loan or other payment, including but not limited to principal, interest,
fees or any other amount owed by any Borrower under this Agreement, shall be
made in US Dollars. All payments described in this Section 7.1.3 shall be
remitted to Lender at the applicable Lender’s Office not later than 11:00 a.m.
local time at the applicable Lender’s Office on the due date thereof in Same-Day
Funds. Any such payments received by Lender after such time shall be deemed to
have been made and received on the next Business Day.
     7.2 Application of Certain Payments. So long as no Default has occurred and
is continuing, (a) payments matching specific scheduled payments then due shall
be applied to those scheduled payments and (b) voluntary and mandatory
prepayments shall be applied as set forth in Sections 6.2 and 6.3.
     7.3 Due Date Extension. If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a Eurocurrency Loan, such immediately
following Business Day is the first Business Day of a calendar month, in which
case such due date shall be the immediately preceding Business Day) and, in the
case of principal, additional interest shall accrue and be payable for the
period of any such extension.

24



--------------------------------------------------------------------------------



 



     7.4 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrowers. Each Borrower shall indemnify Lender
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by
Lender, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Borrower by Lender shall be prima facie evidence as to the amount owing.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.
     (e) Treatment of Certain Refunds. If Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Borrower, upon the request of
Lender, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Lender in the event Lender is required to repay such refund to
such Governmental Authority. This subsection shall not be construed to require
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Borrower or any other Person.

25



--------------------------------------------------------------------------------



 



     SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS.
     8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable Law, or any change in the interpretation or
administration of any applicable Law by any Governmental Authority, central bank
or comparable agency charged with the interpretation or administration thereof,
or compliance by Lender (or any Eurocurrency Office of Lender) with any request
or directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the Eurocurrency Rate pursuant to
Section 4 and excluding any Additional Cost), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Lender; (ii) shall result in the failure of the Additional Cost, as
calculated hereunder, to represent the cost to Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Loans; or (iii) shall impose on Lender any other condition
affecting the Eurocurrency Loans, any Note or the obligation to make
Eurocurrency Loans; and the result of anything described in clauses (i),
(ii) and (iii) above is to increase the cost to (or to impose a cost on) Lender
(or any Eurocurrency Office of Lender) of making or maintaining any Eurocurrency
Loan, or to reduce the amount of any sum received or receivable by Lender (or
its Eurocurrency Office) under this Agreement or under any Note with respect
thereto, then within 10 Business Days of demand by Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), the Company shall pay
(or shall cause the applicable Designated Borrower to pay) directly to Lender
such additional amount as will compensate Lender for such increased cost or such
reduction.
     (b) If Lender shall reasonably determine that, after the date hereof, any
change in, or the adoption or phase-in of, any applicable Law regarding capital
adequacy, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by Lender or any
Person controlling Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Lender’s or such controlling Person’s capital as a consequence of
Lender’s obligations hereunder or under any Letter of Credit to a level below
that which Lender or such controlling Person could have achieved but for such
change, adoption, phase-in or compliance (taking into consideration Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by Lender or such controlling Person to be material, then from
time to time, within 10 Business Days of demand by Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), the Company shall pay
(or shall cause the applicable Designated Borrower to pay) to Lender such
additional amount as will compensate Lender or such controlling Person for such
reduction.

26



--------------------------------------------------------------------------------



 



     8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:
     (a) Lender reasonably determines (which determination shall be binding and
conclusive on the Company and each Designated Borrower) that, by reason of
circumstances affecting the interbank Eurocurrency market, adequate and
reasonable means do not exist for ascertaining the applicable Eurocurrency Rate;
or
     (b) the Eurocurrency Rate will not adequately and fairly reflect the cost
to Lender of maintaining or funding Eurocurrency Loans for any Interest Period
(taking into account any amount to which Lender may be entitled under
Section 8.1) or that the making or funding of Eurocurrency Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of Lender materially affects such Loans;
then Lender shall promptly notify the Company thereof and, so long as such
circumstances shall continue, (i) Lender shall not be under any obligation to
make or convert any Base Rate Loans into Eurocurrency Loans and (ii) on the last
day of the current Interest Period for each Eurocurrency Loan, such Loan shall,
unless then repaid in full, automatically convert to a Base Rate Loan and, if
not denominated in US Dollars, shall be immediately due and payable.
     8.3 Changes in Law Rendering Eurocurrency Loans Unlawful. If any change in,
or the adoption of any new, Law, or any change in the interpretation of any
applicable Law by any governmental or other regulatory body charged with the
administration thereof, in each case after the date hereof, should make it (or
in the good faith judgment of Lender cause a substantial question as to whether
it is) unlawful for Lender to make, maintain or fund Eurocurrency Loans, then
Lender shall promptly notify the Company and, so long as such circumstances
shall continue, (a) Lender shall have no obligation to make or convert any Base
Rate Loan into a Eurocurrency Loan and (b) on the last day of the current
Interest Period for each Eurocurrency Loan (or, in any event, on such earlier
date as may be required by the relevant Law), such Eurocurrency Loan shall,
unless then repaid in full, automatically convert to a Base Rate Loan.
     8.4 Funding Losses. Upon demand of Lender from time to time, the Company
shall promptly compensate (or cause the applicable Designated Borrower to
compensate) Lender for and hold Lender harmless from any loss, cost or expense
incurred by it as a result of (including any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract): (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by any Borrower (for a reason other
than the failure of Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Company or the applicable Designated Borrower; or (c) any
failure by any Borrower to make payment of any Loan (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency. For purposes of calculating amounts payable by
the Company (or the applicable Designated Borrower) to Lender under this
Section 8.4, Lender shall be deemed to have funded each Eurocurrency Loan made
by it at the Eurocurrency Base Rate used in determining the Eurocurrency Rate
for such Loan by a

27



--------------------------------------------------------------------------------



 



matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Loan was in fact so funded.
     8.5 Right of Lender to Fund through Other Offices. Lender may, if it so
elects, fulfill its commitment as to any Eurocurrency Loan by causing a foreign
branch or Affiliate of Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
Lender and the obligation of the Company or the Designated Borrower to repay
such Loan shall nevertheless be to Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.
     8.6 Discretion of Lender as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, Lender shall be entitled to fund
and maintain its funding of all or any part of the Loans in any manner it sees
fit.
     8.7 Conclusiveness of Statements; Survival of Provisions.
     (a) Determinations and statements of Lender pursuant to Section 8.1, 8.2,
8.3 or 8.4 shall be prima facie evidence of the amounts owing. Lender may use
reasonable averaging and attribution methods in determining compensation under
Sections 8.1 and 8.4, and the provisions of such Sections shall survive
repayment of the Obligations, cancellation of the Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.
     (b) Failure or delay on the part of Lender to demand compensation pursuant
to Section 8.1 shall not constitute a waiver of Lender’s right to demand such
compensation, provided that the Company shall not be required to compensate
Lender pursuant to such Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that Lender notifies the Company
of the change in law giving rise to such increased cost or reduction and of
Lender’s intention to claim compensation therefor (except that, if the change in
law giving rise to such increased cost or reduction is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).
     8.8 Designation of a Different Lending Office. If Lender requests
compensation under Section 8.1, or requires the Company to pay any additional
amount to Lender or any Governmental Authority for the account of Lender
pursuant to Section 7.4, then, upon the request of Borrower, Lender shall use
reasonable efforts to designate a different existing lending office of Lender
for funding or booking its Loans or Letters of Credit hereunder or to assign its
rights and obligations hereunder to another of its offices or branches, if, in
the judgment of Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 7.4 or 8.1, as the case may be, in
the future and (ii) would not be disadvantageous to Lender. The Company hereby
agrees to pay all reasonable costs and expenses incurred by Lender in connection
with any such designation or assignment.
     SECTION 9 REPRESENTATIONS AND WARRANTIES.
     To induce Lender to enter into this Agreement and to make Loans and issue
Letters of Credit hereunder, each Borrower represents and warrants to Lender
that:

28



--------------------------------------------------------------------------------



 



     9.1 Organization. Each Loan Party and Material Subsidiary is validly
existing and in good standing under the laws of its jurisdiction of
organization; and each Loan Party and Material Subsidiary is duly qualified to
do business in each jurisdiction where, because of the nature of its activities
or properties, such qualification is required, except for such jurisdictions
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.
     9.2 Authorization; No Conflict. Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party; each Borrower is
duly authorized to borrow monies hereunder; and each Loan Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the borrowings by the Borrowers hereunder,
do not and will not (a) require any consent or approval of any governmental
agency or authority (other than any consent or approval which has been obtained
and is in full force and effect), (b) conflict with (i) any provision of law,
(ii) the charter, by-laws or other organizational documents of any Loan Party,
or (iii) any agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon any Loan Party or any of their
respective properties or (c) require, or result in, the creation or imposition
of any Lien on any asset of any Loan Party.
     9.3 Validity and Binding Nature. This Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
     9.4 Financial Condition. The Audited Financial Statements (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (ii) fairly present in
all material respects the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
     9.5 No Material Adverse Change. Since December 31, 2007 there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
     9.6 Litigation. No litigation (including derivative actions), arbitration
proceeding or governmental investigation or proceeding is pending or, to any
Loan Party’s knowledge, threatened against any Loan Party or Subsidiary which
would reasonably be expected to have a Material Adverse Effect.
     9.7 Ownership of Properties; Liens. Each Loan Party and Material Subsidiary
owns good and, in the case of real property, marketable title to, or holds a
valid leasehold interest in, all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents,

29



--------------------------------------------------------------------------------



 



trademarks, service marks, copyrights and the like) except for Liens expressly
permitted by Section 11.1 and except for defects in title that would not
reasonably be expected to have a Material Adverse Effect.
     9.8 Plans. (a) Each Plan complies in all material respects with all
applicable requirements of Law. No contribution failure under Section 412 of the
Code, Section 302 of ERISA or the terms of any Plan has occurred with respect to
any Plan, sufficient to give rise to a Lien under Section 302(f) of ERISA, or
which would reasonably be expected to have a Material Adverse Effect. There are
no pending or, to the knowledge of any Borrower, threatened, claims, actions,
investigations or lawsuits against any Plan, any fiduciary of any Plan, any
other Controlled Group Member with respect to a Plan or a Multiemployer Plan
which would reasonably be expected to have a Material Adverse Effect. No
Controlled Group Member has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Plan or
Multiemployer Plan which would subject that Person to any material liability.
Within the past five years, no Controlled Group Member has engaged in a
transaction which resulted in a Plan with an Unfunded Liability being
transferred out of the Controlled Group, which would reasonably be expected to
have a Material Adverse Effect. Except to the extent the same would not
reasonably be expected, individually or in the aggregate to have a Material
Adverse Effect, there has not occurred (i) a reportable event as defined in
Section 4043 of ERISA as to which the PBGC has not waived the notification
requirement of Section 4043(a) ERISA, or the failure of a Plan to meet the
minimum funding standards of Section 412 of the Code (without regard to whether
the Plan is a plan described in Section 4021(a)(2) of ERISA) or under
Section 302 of ERISA, (ii) the withdrawal of any Controlled Group Member from a
Plan during a plan year in which any Controlled Group Member was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (iii) the termination of a Plan, the filing of a
notice of intent to terminate a Plan or the treatment of an amendment of a Plan
as a termination under Section 4041 of ERISA, (iv) the institution by the PBGC
of proceedings to terminate a Plan, or (v) any event or condition that would
constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, a Plan.
     (b) Except to the extent the same would not reasonably be expected,
individually or in the aggregate to have a Material Adverse Effect, (i) all
contributions (if any) have been made to any Multiemployer Plan that are
required to be made by any Controlled Group Member under the terms of the plan
or of any collective bargaining agreement or by applicable law; (ii) no
Controlled Group Member has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, (iii) no condition has occurred
which, if continued, would result in a withdrawal or partial withdrawal from any
such plan; and (iv) no Controlled Group Member has received any notice that any
Multiemployer Plan is in reorganization, that increased contributions may be
required to avoid a reduction in plan benefits or the imposition of any excise
tax, that any such plan is or has been funded at a rate less than that required
under Section 412 of the Code, that any such plan is or may be terminated, or
that any such plan is or may become insolvent.
     9.9 Compliance with Laws. Each Loan Party and Material Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs,

30



--------------------------------------------------------------------------------



 



injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
     9.10 Investment Company Act. No Loan Party is, or is required to be
registered as, an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940. None of the Loan Parties is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.
     9.11 Taxes. Each Loan Party has timely filed all US federal and other
material tax returns and reports required by law to have been filed by it and
has paid all taxes and governmental charges due and payable with respect to each
such return, except any such taxes or charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books. Each
Loan Party has made adequate reserves on its books and records in accordance
with GAAP for all taxes that have accrued but which are not yet due and payable.
No Loan Party has participated in any transaction that relates to a year of the
taxpayer (which is still open under the applicable statute of limitations) which
is a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2) (irrespective of the date when the transaction was entered into).
     9.12 Solvency, Etc. The Company is, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of proceeds thereof will be, solvent and a going concern.
     9.13 Insurance. Each Loan Party and Subsidiary and its respective
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of any Loan Party or Subsidiary, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Party or Subsidiary operates.
     9.14 Information. All information in writing heretofore or
contemporaneously herewith furnished in writing by or on behalf of any Loan
Party to Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby, and all written information hereafter
furnished by or on behalf of any Loan Party to Lender pursuant hereto or in
connection herewith, taken as a whole and in light of the circumstances in which
such information was furnished or delivered, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements not misleading (it being recognized by Lender that any projections
and forecasts provided by any Loan Party are based on good faith estimates and
assumptions believed by such Loan Party to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

31



--------------------------------------------------------------------------------



 



     9.15 Intellectual Property. The Company and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person (except for such conflicts which would not reasonably be
expected to have a Material Adverse Effect), except for those for which the
failure to own or possess the right to use would not reasonably be expected to
result in a Material Adverse Effect. To the Actual Knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights held by any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the Actual Knowledge of the
Company, threatened, which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
     9.16 Labor Matters. No Loan Party is subject to any labor or collective
bargaining agreement.
     9.17 No Default. No Default exists or would result from the incurrence by
any Loan Party of any Debt hereunder or under any other Loan Document.
     9.18 Representations as to Designated Borrowers.
     (a) Each Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. No Designated Borrower nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Designated Borrower is organized and existing in respect of its obligations
under the Applicable Designated Borrower Documents.
     (b) The Applicable Designated Borrower Documents entered into by any
Designated Borrower are in proper legal form under the Laws of the jurisdiction
in which such Designated Borrower is organized and existing for the enforcement
thereof against such Designated Borrower under the Laws of such jurisdiction,
and to ensure the legality, validity, enforceability, priority or admissibility
in evidence of the Applicable Designated Borrower Documents. It is not necessary
to ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Designated Borrower Documents that the Applicable
Designated Borrower Documents be filed, registered or recorded with, or executed
or notarized before, any court or other authority in the jurisdiction in which
such Designated Borrower is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Designated Borrower Documents or any other document, except for (i) any such
filing, registration, recording, execution or notarization as has been made or
is not required to be made

32



--------------------------------------------------------------------------------



 



until the Applicable Designated Borrower Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.
     (c) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which any Designated
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Designated Borrower Documents or (ii) on any
payment to be made by such Designated Borrower pursuant to the Applicable
Designated Borrower Documents, except as has been disclosed to Lender.
     (d) The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by any Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
     SECTION 10 AFFIRMATIVE COVENANTS.
     Until the expiration or termination of the Commitment and thereafter until
all Obligations hereunder and under the other Loan Documents (other than
Unasserted Contingent Obligations) are paid in full and all Letters of Credit
have been terminated or Cash Collateralized, each Borrower agrees that, unless
at any time Lender shall otherwise expressly consent in writing, it will:
     10.1 Reports, Certificates and Other Information. Furnish to Lender, in
form and detail reasonably satisfactory to Lender:
     10.1.1 Annual Report. As soon as available, but in any event within 90 days
after the end of each Fiscal Year of the Company, a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such Fiscal Year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of a public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement.
     10.1.2 Interim Reports. As soon as available, but in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such Fiscal Quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Quarter and for the portion of the Company’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for the corresponding
Fiscal Quarter of the previous

33



--------------------------------------------------------------------------------



 



Fiscal Year and the corresponding portion of the previous Fiscal Year, all in
reasonable detail, such consolidated statements to be certified by a Senior
Officer of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
     10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2 (or, if earlier, upon the making
of any filings containing such statements with the SEC), a duly completed
Compliance Certificate, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing a computation of each of the financial ratios and
restrictions set forth in Section 11.10 and to the effect that such officer has
not become aware of any Default that has occurred and is continuing or, if there
is any such event, describing it and the steps, if any, being taken to cure it.
     10.1.4 Reports to the SEC and to Shareholders. Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Company, and copies of
all annual, regular, periodic and special reports and registration statements
which the Company may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to
Lender pursuant hereto.
     10.1.5 Notice of Default; Etc. Matters. Promptly upon becoming aware of any
of the following, written notice describing the same and the steps being taken
by any Loan Party or Subsidiary affected thereby with respect thereto: (a) the
occurrence of a Default; (b) any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by any Loan Party to Lender
which has been instituted or, to the knowledge of any Borrower, is threatened
against any Loan Party or Subsidiary or to which any of the properties of any
thereof is subject which would reasonably be expected to have a Material Adverse
Effect; or (c) any other event (including the enactment or effectiveness of any
Law) which would reasonably be expected to have a Material Adverse Effect.
     10.1.6 Other Information. Promptly such additional information regarding
the business, financial or corporate affairs of the Company or any Subsidiary,
or compliance with the terms of the Loan Documents, as Lender may from time to
time reasonably request.
The Company may, in its sole discretion, satisfy its obligations under
Section 10.1.1 and 10.1.2 by filing with the SEC Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q and such other reports on other forms as may be
appropriate at such times and in accordance with the SEC’s rules and the
instructions accompanying such forms. The Company may, in its sole discretion,
satisfy its obligation under Section 10.1.4 by filing with the SEC such reports
on other forms as may be appropriate at such times and in accordance with the
SEC’s rules and instructions accompanying such forms. In each case such
information shall be deemed to be provided in writing to Lender.
     10.2 Books, Records and Inspections. Keep, and cause each of its
Subsidiaries to keep, its books and records in accordance with sound business
practices sufficient to allow the

34



--------------------------------------------------------------------------------



 



preparation of financial statements in accordance with GAAP; permit, and cause
each of its Subsidiaries to permit, representatives and independent contractors
of Lender to visit and inspect the Company’s principal executive office or any
other location of such books and records, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its Senior Officers and
independent public accountants (provided that at any such meeting with the
Company’s independent public accountants, the Company shall have the right to be
in attendance), all at such reasonable times during normal business hours and as
often as may be reasonably deemed necessary to carry out the purposes of this
Agreement, upon reasonable advance notice to the Company; provided, however,
that (i) so long as no Event of Default exists, the number of visits and
inspections by Lender shall not exceed one in any calendar year and (ii) when an
Event of Default exists Lender (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice.
     10.3 Maintenance of Property; Insurance. Keep, and cause each of its
Material Subsidiaries to keep, all property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted. Maintain,
and cause each of its Material Subsidiaries to maintain, with financially sound
and reputable insurers, insurance coverage in such amounts and covering such
risks as is commercially reasonable for the businesses in which the Loan Parties
are engaged.
     10.4 Compliance with Laws; Payment of Taxes. (a) Comply, and cause each of
its Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations, decrees, orders, judgments, licenses and permits, except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect; (b) without limiting clause (a) above, ensure, and cause each of
its Subsidiaries to ensure, that no Person who owns a controlling interest in or
otherwise controls any Subsidiary is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, (c) without limiting clause (a) above,
comply, and cause each of its Subsidiaries to comply, with all applicable
anti-money laundering laws and regulations and (d) pay, and cause each of its
Subsidiaries to pay, prior to delinquency, all taxes and other governmental
charges against it that if not paid, would reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not require any Loan
Party or Subsidiary to pay any such tax or charge so long as it shall contest
the validity thereof in good faith by appropriate proceedings and shall set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.
     10.5 Maintenance of Existence, etc. Maintain and preserve its corporate
existence.
     10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of
Credit for working capital purposes, for repurchases of the Company’s securities
and for other general business purposes; and not use or permit any proceeds of
any Loan to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or

35



--------------------------------------------------------------------------------



 



carrying” any Margin Stock (other than purchases of margin stock issued by the
Company and immediately cancelled by the Company upon such purchase).
     10.7 Employee Benefit Plans.
     (a) Maintain, and cause each other Controlled Group Member to maintain,
each Plan in substantial compliance with all applicable Laws.
     (b) Make, and cause each other Controlled Group Member to make, on a timely
basis, all required contributions to any Multiemployer Plan.
     (c) Not, and not permit any other Controlled Group Member to, (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Plan or Multiemployer Plan or (iii) take any other action with respect
to any Plan that would reasonably be expected to entitle the PBGC to terminate,
impose liability in respect of, or cause a trustee to be appointed to
administer, any Plan, unless the actions or events described in clauses (i),
(ii) and (iii) individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect.
     10.8 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which any Loan Party is
organized and existing in each case that are required in connection with the
Loan Documents.
     SECTION 11 NEGATIVE COVENANTS
     Until the expiration or termination of the Commitment and thereafter until
all Obligations hereunder and under the other Loan Documents (other than
Unasserted Contingent Obligations) are paid in full and all Letters of Credit
have been terminated or Cash Collateralized, each Borrower agrees that, unless
at any time Lender shall otherwise expressly consent in writing, it will not,
and will not permit any of its Subsidiaries to, directly or indirectly:
     11.1 Priority Debt. Create, incur, assume or suffer to exist any Priority
Debt, except:
     (a) Debt under the Loan Documents;
     (b) Priority Debt outstanding on the date hereof and listed on
Schedule 11.1 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Debt is not increased at the time of such
refinancing, refunding, renewal, amendment or extension except by an amount
equal to a reasonable premium or other reasonable amount paid and fees and
expenses reasonably incurred, in connection with such refinancing;
     (c) Debt in respect of capital leases, Synthetic Lease Obligations,
purchase money obligations and other obligations, the proceeds of which are used
to acquire or construct fixed or capital assets or improvements with respect
thereto (within the limitations set forth in Section 11.2(d)) or any
refinancings, refundings, renewals,

36



--------------------------------------------------------------------------------



 



amendments or extensions thereof; provided that the amount of such Debt is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing; and
     (d) other Priority Debt not described above in this Section 11.1, provided
that the sum, without duplication, of (i) the aggregate amount of Priority Debt
permitted by this subsection (d) and (ii) the aggregate amount of Debt permitted
to be secured under Section 11.2(g), shall not at any time exceed $7,500,000.
     11.2 Liens. Create or permit to exist any Lien on any of its real or
personal properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:
     (a) Liens for material taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;
     (b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law, (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations and (iii) Liens
and rights of setoff of banks and securities intermediaries in respect of
deposit accounts and securities accounts maintained in the ordinary course of
business) for sums not overdue for a period of more than 30 days or being
contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services and, in each case, for which it maintains adequate reserves;
     (c) Liens described on Schedule 11.2 and any extensions or renewals of such
Liens on the same property in connection with the extension, renewal or
refinancing of the Debt secured thereby;
     (d) subject to the limitation set forth in Section 11.1(c), (i) Liens
arising in connection with Capital Leases or Synthetic Lease Obligations (and
attaching only to the property being leased), and (ii) Liens that constitute
purchase money security interests on any property securing debt incurred for the
purpose of financing all or any part of the cost of acquiring such property and
any extensions or renewals of such Liens on the same property in connection with
the extension, renewal or refinancing of the Debt secured thereby, provided that
(x) any such Lien attaches solely to the property so acquired and (y) the
aggregate amount of Debt secured by all such Liens shall not exceed $10,000,000;
     (e) attachments, appeal bonds, judgments and other similar Liens arising in
connection with court proceedings, provided that such Liens do not constitute an
Event of Default under Section 13.1.7;

37



--------------------------------------------------------------------------------



 



     (f) easements, rights of way, restrictions, minor defects or irregularities
in title and other similar Liens not interfering in any material respect with
the ordinary conduct of the business of any Loan Party or Subsidiary; and
     (g) in addition to the Liens permitted by the foregoing clauses of this
Section 11.2, Liens securing obligations of the Company and its Subsidiaries,
provided that the outstanding principal amount of Debt secured by such Liens
does not exceed $7,500,000.
     11.3 Dispositions. Sell, lease, license, transfer, or otherwise dispose of
all or any substantial part of the assets of the Company or any of its
Subsidiaries (other than an Excluded Disposition); provided, however, that the
Company or any Subsidiary may sell, lease or otherwise dispose of assets
constituting a substantial part of the assets of the Company or any of its
Subsidiaries if such assets are sold for at least fair market value (as
determined by the Board of Directors of the Company acting in good faith) and,
at such time and after giving effect thereto, no Default shall have occurred and
be continuing and the Company will be in compliance with all financial covenants
set forth in Section 11.10 on a pro forma basis.
     As used in this Section 11.3, a sale, lease or other disposition of assets
shall be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the greater of the fair market value (as determined by the Board
of Directors of the Company acting in good faith) and book value of such assets,
when added to the greater of the fair market value and book value of all other
assets sold, leased or otherwise disposed of by the Company and its Subsidiaries
during the period of 12 consecutive calendar months immediately preceding such
proposed disposition, exceeds $50,000,000; provided that in no event will
(a) any Excluded Disposition constitute a sale of a “substantial part” of the
assets of the Company and its Subsidiaries or (b) the book value of the assets
sold in any Excluded Disposition be counted in determining whether such dollar
limitation has been exceeded.
     “Excluded Disposition” means any (i) dispositions of inventory, equipment
or real property in the ordinary course of business or not required for the
efficient operation of the business of the Company and Subsidiary,
(ii) licenses, transfers and other dispositions of intellectual property in the
ordinary course of business, provided that, to the extent such licenses,
transfers and other dispositions are individually or in the aggregate material,
such licenses, transfers, or other dispositions are generally consistent with
past practices, (iii) transaction in which the Company is the purchaser,
(iv) transaction in which any assets acquired in an acquisition of a Person or
of a business are sold, transferred or otherwise disposed of for not less than
fair market value to a Person that is not the Company or a Subsidiary within one
year of such acquisition, (v) payment or transfer of cash, or (vi) disposal of
marketable securities or other financial assets on an arm’s length basis for not
less than fair market value in the ordinary course of business.
     11.4 Fundamental Changes; Acquisitions.
     (a) Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

38



--------------------------------------------------------------------------------



 



     (i) any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries;
     (ii) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution or otherwise) to the Company or to
another Subsidiary; and
     (iii) the Company may merge with any other Person, provided the Company is
the surviving corporation.
     (b) Enter into or consummate any Acquisition, provided that the Company or
its Subsidiaries may enter into or consummate Acquisitions if (i) the
transaction has been approved by the proposed seller’s board of directors or by
the board of directors of the Person subject to such Acquisition; (ii) the
Acquired Entity related to any such Acquisition is not engaged in any material
line of business that is not the same as those lines of business conducted by
the Company and its Subsidiaries on the date such Acquisition is consummated and
businesses reasonably related thereto; (iii) immediately prior and immediately
after any Acquisition no Default shall have occurred or be continuing, and the
Company and its Subsidiaries will be in compliance with all financial covenants
set forth in Section 11.10 on a pro forma basis for, and as of the end of, the
most recent Computation Period; and (iv) if such Acquisition and any related
Acquisitions involve total consideration (including cash and non-cash
consideration and the assumption of debt and other liabilities) of more than
$100,000,000, (x) not less than ten Business Days prior to such Acquisition,
Lender shall have received an acquisition summary with respect to the Persons
and businesses or divisions to be acquired, such summary to include a reasonable
description thereof, the most recent operating results and the proposed terms
and conditions of the proposed Acquisition, and (y) reasonably prior to such
Acquisition, Lender shall have received (I) a calculation of the Company’s pro
forma compliance with the financial covenants set forth in Section 11.10 for,
and as of the end of, the most recent Computation Period, and (II) if requested
by Lender, each material document, instrument and agreement to be executed in
connection with such Acquisition and such other information as Lender may
request.
     11.5 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, except (a) transactions between or among the Company and any of its
Subsidiaries or between and among any Subsidiaries; or (b) on fair and
reasonable terms substantially as favorable to the Company or such Subsidiary as
would be obtainable by the Company or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.
     11.6 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock (other than purchases of margin stock issued by the Company and
immediately cancelled by the Company upon such purchase) or to refund
indebtedness originally incurred for such purpose.

39



--------------------------------------------------------------------------------



 



     11.7 Inconsistent Agreements, Etc. Take any action that would cause the
occurrence of a Default under this Agreement or enter into any agreement
containing any provision which would (a) be violated or breached by any
borrowing by the Company hereunder or by the performance by any Loan Party or
Material Subsidiary of any of its Obligations hereunder or under any other Loan
Document, or (b) create or permit to exist or become effective any encumbrance
or restriction on the ability of any other Loan Party or Material Subsidiary to
(i) pay dividends or make other distributions to any Loan Party or Material
Subsidiary, or pay any Debt owed to any Loan Party or Material Subsidiary,
(ii) make loans or advances to any Loan Party or Material Subsidiary or
(iii) transfer any of its assets or properties to any Loan Party or Material
Subsidiary, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder,
(B) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt, and (C) customary provisions in leases and other contracts
restricting the assignment thereof.
     11.8 Business Activities. Engage in any line of business other than the
businesses engaged in on the date hereof and businesses reasonably related
thereto.
     11.9 Fiscal Year. Change its Fiscal Year.
     11.10 Financial Covenants.
     11.10.1 Consolidated EBITDA. Permit Consolidated EBITDA for any Computation
Period to be less than $40,000,000.
     11.10.2 Consolidated Total Debt to Consolidated EBITDA Ratio. Permit the
ratio, calculated on the last day of any Computation Period, of (a) the sum of
(i) Consolidated Total Debt, minus (ii) the sum (without duplication) of cash
and Cash Equivalent Investments as of the last day of such Computation Period,
to (b) Consolidated EBITDA for such Computation Period to exceed 2.50 to 1.0,
all as determined for the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP.
     SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
     The obligation of Lender to make the Loans and to issue Letters of Credit
is subject to the following conditions precedent:
     12.1 Initial Credit Extension. The obligation of Lender to make the initial
Loans and to issue the initial Letter of Credit (whichever first occurs) is, in
addition to the conditions precedent specified in Section 12.2, subject to the
conditions precedent that Lender shall have received all of the documents,
instruments, agreements and other items set forth on Exhibit F, in form and
substance satisfactory to Lender (and the date on which all such conditions
precedent have been satisfied or waived in writing by Lender is called the
“Closing Date”).

40



--------------------------------------------------------------------------------



 



     12.2 Conditions. The obligation of Lender to make a Credit Extension is
subject to the following further conditions precedent that:
     12.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension and the use of the proceeds thereof, the
following statements shall be true and correct:
     (a) the representations and warranties (i) contained in Section 9 and
(ii) of each Loan Party contained in each other Loan Document or in any document
furnished at any time under or in connection herewith or therewith, (x) that in
either case (i) or (ii) are qualified by materiality shall be true and correct
on and as of the date of such Credit Extension, and (y) that are not qualified
by materiality, shall be true and correct in all material respects on and as of
the date of such Credit Extension; except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 12.2.1, the representations and warranties contained in
Section 9.4 shall be deemed to refer to the most recent statements furnished
pursuant to Sections 10.1.1 and 10.1.2;
     (b) no Default shall have then occurred and be continuing; and
     (c) in the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of Lender would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
     12.2.2 Confirmatory Certificate. If requested by Lender, Lender shall
have received a certificate dated the date of such requested Loan or Letter of
Credit and signed by a duly authorized representative of the Company as to the
matters set out in Section 12.2.1 (it being understood that each request by any
Borrower for the making of a Loan or the issuance of a Letter of Credit shall be
deemed to constitute a representation and warranty by each Borrower that the
conditions precedent set forth in Section 12.2.1 will be satisfied at the time
of the making of such Loan or the issuance of such Letter of Credit), together
with such other documents as Lender may reasonably request in support thereof.
     12.2.3 Designated Borrower. If the applicable Borrower is not the Company,
then the conditions of Section 2.5 to the designation of such Borrower as a
Designated Borrower shall have been met to the satisfaction of Lender.
     SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.
     13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
     13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of
the principal of any Loan; or default, and continuance thereof for five days, in
the payment when due

41



--------------------------------------------------------------------------------



 



of any interest, fee, reimbursement obligation with respect to any Letter of
Credit or other amount payable by any Borrower or Subsidiary hereunder or under
any other Loan Document.
     13.1.2 Non-Payment of Other Debt. (a) Any default shall occur under the
terms applicable to any Debt of any Loan Party or Material Subsidiary in an
aggregate amount (for all such Debt so affected and including undrawn committed
or available amounts and amounts owing to all creditors under any combined or
syndicated credit arrangement) exceeding US$5,000,000 and such default shall
(i) consist of the failure to pay such Debt when due (after the expiration of
any applicable grace period), whether by acceleration or otherwise, or
(ii) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party or Subsidiary to purchase
or redeem such Debt or post cash collateral in respect thereof) prior to its
expressed maturity (provided that no such occurrence with respect to Debt as to
which the only Person liable therefor is a Foreign Subsidiary shall constitute
an Event of Default until it has continued for five (5) Business Days), or
(b) any default shall occur in the payment of principal at final maturity of any
Debt (after the expiration of any applicable grace period) or resulting in
acceleration of the Convertible Debt if the aggregate principal amount thereof
exceeds US$5,000,000.
     13.1.3 Bankruptcy, Insolvency, etc. Any Loan Party or Material Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; or any Loan Party or Material
Subsidiary applies for, consents to, or acquiesces in the appointment of a
trustee, receiver or other custodian for such Loan Party or Material Subsidiary
or any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Loan Party or Material
Subsidiary or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan Party
or Material Subsidiary, and if such case or proceeding is not commenced by such
Loan Party or Material Subsidiary it is consented to or acquiesced in by such
Loan Party or Material Subsidiary or remains for 60 days undismissed; or any
Loan Party or Material Subsidiary takes any action to authorize, or in
furtherance of, any of the foregoing.
     13.1.4 Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Section 10.1.5(a),
Section 10.5 or Section 11; or (b) failure by any Loan Party or Material
Subsidiary to comply with or to perform any other provision of this Agreement or
any other Loan Document (and not constituting an Event of Default under any
other provision of this Section 13) and the continuance of such failure
described in this clause (b) for 30 days.
     13.1.5 Representations; Warranties. Any representation or warranty made by
any Loan Party herein or by any Loan Party in any other Loan Document is
breached or is incorrect or misleading in any material respect (or, in the case
of any such representation or warranty that is qualified as to materiality or
Material Adverse Effect or otherwise only as to material matters, incorrect or
misleading in any respect) on the date made or deemed made, or any schedule,
certificate, financial statement, report, notice or other writing furnished by
any Loan Party or

42



--------------------------------------------------------------------------------



 



Material Subsidiary to Lender in connection herewith is false or misleading in
any material respect on the date as of which the facts therein set forth are
stated or certified.
     13.1.6 Plans. (a) Any Person institutes steps to terminate a Plan if as a
result of such termination any Controlled Group Member could be required to make
a contribution to such Plan, or could incur a liability or obligation to such
Plan (but only to the extent that the aggregate of all such liabilities exceeds
US$5,000,000); (b) a contribution failure occurs with respect to any Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; or (c) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Plan and
the withdrawal liability (without unaccrued interest) to Multiemployer Plans as
a result of such withdrawal (including any outstanding withdrawal liability that
any Controlled Group Member incurs on the date of such withdrawal) for all
Multiemployer Plans exceeds US$5,000,000.
     13.1.7 Judgments. Final judgments which exceed an aggregate of US$5,000,000
shall be rendered against any Loan Party or Material Subsidiary and shall not
have been paid, discharged or vacated or had execution and enforcement thereof
stayed pending appeal within 30 days after entry or filing of such judgments.
     13.1.8 Change of Control. A Change of Control shall occur.
     13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1.3 shall occur in respect of the Company, the Commitment shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, Lender may declare the Commitment to be terminated in
whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Company
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitment shall immediately terminate (or be reduced, as applicable) and/or the
Loans and other Obligations hereunder shall become immediately due and payable
(in whole or in part, as applicable) and/or the Company shall immediately become
obligated to Cash Collateralize the Letters of Credit (all or any, as
applicable), all without presentment, demand, protest or notice of any kind.
Lender shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Any cash collateral
delivered hereunder shall be held by Lender (without liability for interest
thereon) and applied to the Obligations arising in connection with any drawing
under a Letter of Credit. After the expiration or termination of all Letters of
Credit, such cash collateral shall be applied by Lender to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may direct. If any Event of Default occurs and
is continuing, any amounts received by Lender on account of the Obligations
shall be applied by Lender to the Obligations in such order as Lender may
determine.
     SECTION 14 GENERAL.
     14.1 Waiver; Amendments. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall be effective unless the same shall be in writing and executed by
Lender, and then any such amendment,

43



--------------------------------------------------------------------------------



 



modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
     14.2 Confirmations. The Company and each holder of a Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing the aggregate unpaid principal amount of the Loans then
outstanding under such Note.
     14.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex A or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, Lender shall be
entitled to rely on telephonic instructions from any person that Lender in good
faith believes is an authorized officer or employee of the Company, and the
Company shall hold Lender harmless from any loss, cost or expense resulting from
any such reliance.
     14.4 Computations. Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies Lender that
the Company wishes to amend any covenant in Section 11 (or any related
definition) to eliminate or to take into account the effect of any change in
GAAP on the operation of such covenant (or if Lender notifies the Company that
Lender wishes to amend Section 11 (or any related definition) for such purpose),
then compliance with such covenant shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant (or related definition) is
amended in a manner satisfactory to the Loan Parties and Lender.
     14.5 Cost and Expenses. The Company agrees to pay on demand all reasonable
and documented out-of-pocket costs and expenses of Lender (including Attorney
Costs) in connection with the preparation, execution, delivery and
administration (including perfection and protection of any collateral) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable and documented out-of-pocket costs and expenses (including Attorney
Costs and any Taxes (other than Excluded Taxes)) incurred by Lender during the
existence of an Event of Default in connection with the collection of the
Obligations or the enforcement of this Agreement the other Loan Documents or any
such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Company agrees to pay, and to save Lender
harmless from all liability for, any fees of any Loan Party’s, and any of their
Subsidiaries’, auditors in connection with any reasonable exercise by Lender of
its rights pursuant to Section

44



--------------------------------------------------------------------------------



 



10.2. All Obligations provided for in this Section 14.5 shall survive repayment
of the Loans, cancellation of the Notes, expiration or termination of the
Letters of Credit and termination of this Agreement.
     14.6 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
     14.7 Confidentiality. As required by federal law and Lender’s policies and
practices, Lender may need to obtain, verify, and record certain customer
identification information and documentation in connection with opening or
maintaining accounts, or establishing or continuing to provide services. Lender
agrees to use commercially reasonable efforts (equivalent to the efforts Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all information provided to it by any Loan Party or
Subsidiary and designated as confidential, except that Lender may disclose such
information (a) to Persons employed or engaged by Lender in evaluating,
approving, structuring or administering the Loans and the Commitment; (b) to any
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 14.7 (and any such assignee
or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause
(a) above); (c) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Lender’s counsel, is
required by law; (e) in connection with the exercise of any right or remedy
under the Loan Documents or in connection with any litigation to which Lender is
a party; (f) to any nationally recognized rating agency that requires access to
information about Lender’s investment portfolio in connection with ratings
issued with respect to Lender; (g) to any Affiliate of Lender who may provide
Bank Products to any Loan Party or Subsidiary; or (h) that ceases to be
confidential through no fault of Lender. Notwithstanding the foregoing, each
Borrower consents to the publication by Lender of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement, and Lender reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.
     14.8 Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     14.9 Nature of Remedies. All Obligations of each Loan Party and rights of
Lender expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law. No failure to
exercise and no delay in exercising, on the part of Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude

45



--------------------------------------------------------------------------------



 



any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.
     14.10 Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the
Company of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Lender.
     14.11 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by Lender shall be deemed to be originals.
     14.12 Successors and Assigns. This Agreement shall be binding upon Lender
and each Borrower, and their respective successors and assigns, and shall inure
to the benefit of Lender and its successors and assigns and each Borrower. No
Borrower may assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of Lender. In connection with any
assignment by Lender of its rights and obligations under this Agreement Lender
shall not be released from its obligations hereunder unless the Company shall
consent thereto, provided that the consent of the Company shall not be
unreasonably withheld or delayed and in any event shall not be required if an
Event of Default has occurred and is continuing at the time of such assignment
or such assignment is to an Affiliate of Lender or an Approved Fund.
     14.13 Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
     14.14 Customer Identification — USA Patriot Act Notice. Lender (for itself
and not on behalf of any other party) hereby notifies the Loan Parties that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Act”), it is required to obtain,
verify and record information that identifies the Company and its Subsidiaries,
which information includes the name and address of the Company and its
Subsidiaries and other information that will allow Lender to identify the
Company and its Subsidiaries in accordance with the Act.
     14.15 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY LENDER AND THE AGREEMENT TO EXTEND THE COMMITMENT
PROVIDED HEREUNDER, THE COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
LENDER AND EACH OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS
(EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS,
CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING
ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE

46



--------------------------------------------------------------------------------



 



LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR
OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN
PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, OR THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 14.15 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT AND TERMINATION OF THIS AGREEMENT.
     14.16 Nonliability of Lender. The relationship between the Company on the
one hand and Lender on the other hand shall be solely that of borrower and
lender. Lender has no fiduciary relationship with or duty to any Loan Party or
Subsidiary arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Company and its
Subsidiaries, on the one hand, and Lender, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Lender undertakes
no responsibility to any Loan Party or Subsidiary to review or inform any Loan
Party or Subsidiary of any matter in connection with any phase of any Loan
Party’s or any of their Subsidiaries’ business or operations. Each Loan Party
agrees, on behalf of itself and each of its Subsidiaries, that Lender shall have
no liability to any Loan Party or Subsidiary (whether sounding in tort, contract
or otherwise) for losses suffered by any Loan Party or Subsidiary in connection
with, arising out of, or in any way related to the transactions contemplated and
the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NO LENDER PARTY SHALL HAVE ANY LIABILITY WITH RESPECT TO,
AND EACH BORROWER ON BEHALF OF ITSELF AND EACH OF ITS SUBSIDIARIES, HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). Each Borrower acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party. No joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Loan Parties, any of their
Subsidiaries and Lender.

47



--------------------------------------------------------------------------------



 



     14.17 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     14.18 WAIVER OF JURY TRIAL. EACH BORROWER AND LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
     14.19 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Nothing in this
Section 14.19 shall be construed as requiring any Loan Party to make any
representation or warranty at any time other than the times required elsewhere
in this Agreement or in the other Loan Documents. Such representations and
warranties have been or will be relied upon by Lender, regardless of any
investigation made by Lender or on its behalf and notwithstanding that Lender
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.
     14.20 Right of Setoff. If an Event of Default shall have occurred and be
continuing, Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other

48



--------------------------------------------------------------------------------



 



obligations (in whatever currency) at any time owing by Lender or any of its
Affiliates to or for the credit or the account of any Borrower or any other Loan
Party against any and all of the obligations of such Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
Lender, irrespective of whether or not Lender shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of Lender different from the branch or office holding such
deposit or obligated on such indebtedness. Lender agrees promptly to notify the
Company after any such set-off and application made by Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of Lender and its Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
Lender or its Affiliates may have.
     14.21 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by Lender exceeds the Maximum Rate, Lender
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
     14.22 Time of the Essence. Time is of the essence of the Loan Documents.
     14.23 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Lender could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to Lender hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Lender of any sum adjudged to be so due in the Judgment Currency, Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify Lender against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to Lender
in such currency, Lender agrees to return the amount of any excess to such
Borrower (or to any other Person who may be entitled thereto under applicable
law).
[remainder of page left blank; signature page follows]

49



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Credit Agreement to be duly executed
and delivered by their duly authorized officers as of the date first set forth
above.

              SPSS INC.
 
       
 
  By:   /s/ Raymond H. Panza
 
       
 
  Title:   EVP, Corporate Operations & CFO
 
       
 
            LASALLE BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ James Hess
 
       
 
  Title:   Senior Vice President
 
       

 



--------------------------------------------------------------------------------



 



ANNEX A
LENDER’S OFFICE; ADDRESSES FOR NOTICES
SPSS INC. and DESIGNATED BORROWERS
233 S. Wacker Drive
11th Floor
Chicago, IL 60606
Attention: Richard Parenti
Telephone: 312-651-3959
Telecopier: 312 264-3959
U.S. Taxpayer Identification Number(s): 36-2815480
LASALLE BANK NATIONAL ASSOCIATION
Lender’s Office (for payments, Notices of Borrowing , Conversion, Continuation
and Letter of Credit Issuance):
LaSalle Bank National Association
Mailcode: IL4-135-11-10
135 South LaSalle Street
Chicago, Illinois 60603
Attention: James J. Hess, Senior Vice President
Telephone: (312) 904-8130
Facsimile: (312) 904-6242
LaSalle Bank National Association payment instructions for US Dollars:
LaSalle Bank National Association, Chicago, Illinois
ABA Number: 071000505
Account Number: 1378018
Beneficiary: Commercial Loans Syndications
For Further Credit to: 1378018 7300
Additional Info: Reference SPSS Inc.
LaSalle Bank National Association payment instructions for Australian Dollars:
Bank of America NA, Sydney
Swift: BOFAAUSX
In Favor of Bank of America NA – BOFAUS6S
Acct: 520190661017
Nat’l ID: BSB #232001
Ref: LaSalle Bank N.A.; SPSS Inc.

 



--------------------------------------------------------------------------------



 



LaSalle Bank National Association payment instructions Euros:
Bank of America NA, London
Swift: BOFAGB22
In Favor of Bank of America NA – BOFAUS6S
IBAN #: GB61 BOFA 1650 5096 2830 16
Ref: LaSalle Bank N.A.; SPSS Inc.
LaSalle Bank National Association payment instructions Sterling:
Bank of America NA, London
Swift: BOFAGB22
In Favor of Bank of America NA – BOFAUS6S
IBAN #: GB87 BOFA 1650 5090 6610 10
Sort Code: 16-50-50
Ref: LaSalle Bank N.A.; SPSS Inc.
LaSalle Bank National Association payment instructions Yen:
Bank of America, Tokyo
Swift: BOFAJPJX
In Favor of Bank of America NA – BOFAUS6S
Account #: 606490661046
Ref: LaSalle Bank N.A.; SPSS Inc.
Other Notices to Lender:
LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois 60603
Attention: James J. Hess, Senior Vice President
Telephone: (312) 904-8130
Facsimile: (312) 904-6242
With a copy to:
Schiff Hardin LLP
6600 Sears Tower
Chicago, Illinois 60606
Attention: Scott E. Pickens
Telephone: (312) 258-5515
Facsimile: (312) 258-5700

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF BORROWING
     To: LaSalle Bank National Association
     Please refer to the Credit Agreement dated as of March      , 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among SPSS Inc., a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, and LaSalle Bank National
Association (the “Lender”). Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.
     The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2
of the Credit Agreement, of a request for, on behalf of itself or, if
applicable, the Designated Borrower referenced in item 6 below (the “Applicable
Designated Borrower”) (select one):
         o     A borrowing of
Loans                                        o     A conversion or continuation
of Loans

  1.   On       (a Business Day).     2.   In the amount of $     .     3.  
Comprised of                                                             .
          [Type of Loan requested]     4.   In the following currency:
                                                            .     5.   For
Eurocurrency Loans: with an Interest Period of            months.     6.   On
behalf of                                                              [insert
name of applicable Designated Borrower].

     The undersigned hereby certifies and represents and covenants that all of
the conditions contained in Section 12.2 of the Credit Agreement have been
satisfied on the date hereof and will be satisfied on and as of the date of
borrowing set forth above and immediately after giving effect to such Borrowing.
     The Company has caused this Notice of Borrowing to be executed and
delivered by its officer thereunto duly authorized on                     ,
20          .

              SPSS INC.
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF CONVERSION/CONTINUATION
     To: LaSalle Bank National Association
     Please refer to the Credit Agreement dated as of March ___, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among SPSS Inc., a Delaware corporation (the “Company”), and
LaSalle Bank National Association (the “Lender”). Terms used but not otherwise
defined herein are used herein as defined in the Credit Agreement.
     The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3
of the Credit Agreement, of its request to:
          [(a) on                                         , 20             
        convert US$                     of the aggregate outstanding principal
amount of the                      Loan, bearing interest at the
                     Rate, into a(n)                      Loan [and, in the case
of a Eurocurrency Loan, having an Interest Period of                     
month(s)];]
          [(b) on                                         , 20           
          continue US$                     of the aggregate outstanding
principal amount of the                      Loan, bearing interest at the
Eurocurrency Rate, as a Eurocurrency Loan having an Interest Period of
                     month(s)].
     The undersigned hereby represents and warrants that (except in connection
with a conversion of a Loan to a Base Rate Loan) all of the conditions contained
in Section 12.2 of the Credit Agreement have been satisfied on and as of the
date hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.
     The Company has caused this Notice of Conversion/Continuation to be
executed and delivered by its officer thereunto duly authorized on
                                        , 20                    .

              SPSS INC.
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To: LaSalle Bank National Association
     Ladies and Gentlemen:
     This Designated Borrower Request and Assumption Agreement is made and
delivered pursuant to Section 2.5 of that certain Credit Agreement, dated as of
March ___, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among SPSS Inc.,
a Delaware corporation (the “Company”), the Designated Borrowers from time to
time party thereto and LaSalle Bank National Association (“Lender”), and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
     Each of                                                              (the
“Designated Borrower ”) and the Company hereby confirms, represents and warrants
to Lender that the Designated Borrower is a Foreign Subsidiary of the Company.
     The documents required to be delivered to Lender under Section 2.5 of the
Credit Agreement will be furnished to Lender in accordance with the requirements
of the Credit Agreement.
     The true and correct unique identification number that has been issued to
the Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

      Identification Number   Jurisdiction of Organization            

     The parties hereto hereby confirm that with effect from the date hereof,
the Designated Borrower shall have obligations, duties and liabilities toward
each of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.
     The parties hereto hereby request that the Designated Borrower be entitled
to receive Credit Extensions under the Credit Agreement, and understand,
acknowledge and agree that neither the Designated Borrower nor the Company on
its behalf shall have any right to request

 



--------------------------------------------------------------------------------



 



any Credit Extensions for its account unless and until the date five Business
Days after the effective date designated by Lender in a Designated Borrower
Notice delivered to the Company and Lender pursuant to Section 2.5 of the Credit
Agreement.
     This Designated Borrower Request and Assumption Agreement shall constitute
a Loan Document under the Credit Agreement.
     THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
     IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

              [DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            SPSS INC.
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF DESIGNATED BORROWER NOTICE
Date: ___________, _____
To: SPSS Inc.
Ladies and Gentlemen:
     This Designated Borrower Notice is made and delivered pursuant to
Section 2.5 of that certain Credit Agreement, dated as of March      , 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among SPSS Inc., a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto and
LaSalle Bank National Association (“Lender”), and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
     Lender hereby notifies Company that effective as of the date hereof
[                                        ] shall be a Designated Borrower and
may receive Credit Extensions for its account on the terms and conditions set
forth in the Credit Agreement [subject to the following additional terms and
conditions [insert, if applicable]].
     This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

              LASALLE BANK NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF PROMISSORY NOTE
                                        
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to LaSalle Bank National Association or registered assigns (“Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made to the Borrower under that
certain Credit Agreement, dated as of March ___, 2008 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among SPSS Inc., the Designated Borrowers from time to time party thereto, and
Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to Lender in the currency in
which such Loan was denominated and in Same-Day Funds at Lender’s Office for
such currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty. Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by Lender shall be evidenced by one or
more loan accounts or records maintained by Lender in the ordinary course of
business. Lender may also attach schedules to this Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.

              [SPSS INC. OR THE APPLICABLE DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT F
CONDITIONS TO INITIAL CREDIT EXTENSION
          The obligation of Lender to make the initial Loans and to issue the
initial Letter of Credit (whichever first occurs) is, in addition to the
conditions precedent specified in Sections 12.1 and 12.2, subject to the
condition precedent that Lender shall have received all of the following, each
duly executed and dated the Closing Date (or such earlier date as shall be
satisfactory to Lender), in form and substance satisfactory to Lender:
          1. Credit Agreement. This Agreement executed by each Borrower,
together with all Annexes, Schedules and Exhibits thereto.
          2. Note. The initial Note.
          3. Guaranty. The Guaranty executed by the Company in the form of
Exhibit I, together with all instruments, transfer powers and other items
required to be delivered in connection therewith.
          4. Master Letter of Credit Agreement. The Master Letter of Credit
Agreement executed by the Company.
          5. Authorization Documents. For each Loan Party, such Loan Party’s
(a) certificate of incorporation, certified by the appropriate Governmental
Authority; (b) good standing certificates in its state of incorporation and in
the State of Illinois; (c) by-laws; (d) resolutions of its board of directors
approving and authorizing such Loan Party’s execution, delivery and performance
of the Loan Documents to which it is party and the transactions contemplated
thereby; and (e) signature and incumbency certificates of its officers executing
any of the Loan Documents (it being understood that Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.
          6. Opinion of Counsel. An opinion of Mayer Brown LLP, counsel for the
Company.
          7. Payment of Fees. Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of Lender to the extent invoiced
prior to the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute Lender’s reasonable estimate of Attorney Costs incurred or to
be incurred by Lender through the closing proceedings (provided that such
estimate shall not thereafter preclude final settling of accounts between the
Company and Lender).
          8. Closing Certificate. A certificate executed by an officer of each
Loan Party on behalf of such Loan Party certifying the matters set forth in
Section 12.2.1 as of the Closing Date.

 



--------------------------------------------------------------------------------



 



          9. Lien Searches. The results of Uniform Commercial Code lien
searches, federal and state tax lien searches and judicial lien searches, in
each case satisfactory to Lender.
          10. Other. Such other documents as Lender may reasonably request.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
ADDITIONAL COST FORMULAE

1.   The Additional Cost (to the extent applicable) is an addition to the
interest rate to compensate Lender for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank or
any other applicable Governmental Authority.

2.   On the first day of each Interest Period (or as soon as is reasonably
possible thereafter) Lender shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) in accordance with the paragraphs set out below. The
Additional Cost will be calculated by Lender and will be expressed as a
percentage rate per annum. Lender will, at the request of the Company deliver to
the Company, a statement setting forth the calculation of any Additional Cost.  
3.   The Additional Cost Rate for lending from a Eurocurrency Office in a
Participating Member State will be the percentage determined by Lender in its
reasonable discretion based on its cost of complying with the minimum reserve
requirements of the European Central Bank or any other applicable Governmental
Authority in respect of Loans made from that Eurocurrency Office; provided that
the Additional Cost Rate for lending from a Eurocurrency Office in the United
Kingdom will be calculated by Lender as follows:

  (a)   in relation to any Loan in Sterling:

         
 
  AB+C(B-D)+E x 0.01   per cent per annum
 
       
 
  100 — (A+C)    

  (b)   in relation to any Loan in any currency other than Sterling:

         
 
  E x 0.01   per cent per annum
 
     
 
  300    

    Where:

  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”   is the percentage rate of
interest (excluding the Eurocurrency Margin, the Additional Cost and, in the
case of interest (other than on overdue amounts) charged at the default rate,
without counting any increase in interest rate effected

 



--------------------------------------------------------------------------------



 



      by the charging of the default rate) payable for the relevant Interest
Period of such Loan.     “C”   is the percentage (if any) of Eligible
Liabilities which Lender is required from time to time to maintain as interest
bearing Special Deposits with the Bank of England.     “D”   is the percentage
rate per annum payable by the Bank of England to Lender on interest bearing
Special Deposits.     “E”   is designed to compensate Lender for amounts payable
under the Fees Rules and is calculated by Lender as being the most recent rate
of charge payable by Lender to the Financial Services Authority pursuant to the
Fees Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by Lender as being the average of the Fee
Tariffs applicable to Lender for that financial year) pursuant to paragraph 8
below and expressed in pounds per £1,000,000.     5.   For the purposes of this
Exhibit:     (a)   “Eligible Liabilities” and “Special Deposits” have the
meanings given to them from time to time under or pursuant to the Bank of
England Act 1998 or (as may be appropriate) by the Bank of England;     (b)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other Law as may be in force from time to time in respect of the
payment of fees for the acceptance of deposits;     (c)   “Fee Tariffs” means
the fee tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.   7.  
Lender shall have no liability to any Person if such determination results in an
Additional Cost Rate which overcompensates Lender.   8.   If requested by the
Company, if Lender has a Lending Office in the United Kingdom or a Participating
Member State, Lender shall, as soon as practicable after publication by the
Financial Services Authority, supply to the Company the rate of charge payable
by Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the

 



--------------------------------------------------------------------------------



 



    relevant financial year of the Financial Services Authority (calculated for
this purpose by Lender as being the average of the Fee Tariffs applicable to
Lender for that financial year) and expressed in pounds per £1,000,000 of the
Tariff Base of Lender.   9.   Any determination by Lender pursuant to this
Exhibit in relation to a formula, the Additional Cost, an Additional Cost Rate
or any other amount payable shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.   10.   Lender may from time to
time determine and notify to all parties any amendments which are required to be
made to this Exhibit in order to comply with any change in law, regulation or
any requirements from time to time imposed by the Bank of England, the Financial
Services Authority, the European Central Bank or any other applicable
Governmental Authority (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE
(For the Fiscal [Quarter][Year] ended:
                                        (the “Statement Date”))
To: LaSalle Bank National Association
     Reference is made to that certain Credit Agreement, dated as of March ___,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”), among SPSS Inc., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto and LaSalle Bank National Association (“Lender”), and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Compliance Certificate (including Schedule 2 hereto) and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.
     The undersigned Senior Officer hereby certifies as of the date hereof that
he/she is the
                                                                                
of the Company, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Lender on the behalf of the Company, and
that:
[Use the following paragraph 1 for Fiscal Year financial statements]
     1. [select one:] [Attached hereto as Schedule 1 are the year-end audited
consolidated financial statements required by Section 10.1.1 of the Agreement
for the Fiscal Year ended as of the Statement Date (together with the report and
opinion of an independent certified public accountant required by such
section).] [The Company has satisfied its obligations under Section 10.1.1 by
filing with the SEC an annual report on Form 10-K.]
[Use the following paragraph 1 for Fiscal Quarter financial statements]
     1. [select one:] [Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 10.1.2 of the Agreement for the Fiscal Quarter
ended as of the Statement Date.] [The Company has satisfied its obligations
under Section 10.1.2 by filing with the SEC a quarterly report on Form 10-Q.]
     2. The attached financial statements fairly present in all material
respects the consolidated financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries as of
the Statement Date and for the periods then ending in accordance with GAAP
(subject, in the case of unaudited financial statements provided pursuant to
Section 10.1.2 of the Agreement, to normal year-end audit adjustments and the
absence of footnotes).
     3. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.
     4. A review of the activities of the Company and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining

1



--------------------------------------------------------------------------------



 



whether during such fiscal period Borrowers performed and observed all of their
obligations under the Loan Documents, and [select one:] [to the best knowledge
of the undersigned during such fiscal period, no Default has occurred and is
continuing.][—or—][the following is a list of each Default that has occurred and
is continuing and its nature and status:    .]
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of                                         ,
                    .

              SPSS INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



For the Fiscal [Quarter][Year] ended:
                                                             (the “Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                 
I. Section 11.10.1 - Minimum Consolidated EBITDA for the Computation Period
ending on the Statement Date
               
 
               
A. Consolidated Net Income
               
1. Net income (or loss)
          $    
 
             
2. Gains from Dispositions and discontinued operations
          $    
 
             
3. Consolidated Net Income (I.A.1 minus by I.A.2)
          $    
 
             
 
               
B. Consolidated EBITDA
               
1. Consolidated Net Income (I.A.3)
  $            
 
             
2. Plus: consolidated subtractions (to the extent deducted in determining I.B.1
(without duplication)):
               
(a) interest expense
  $            
 
             
(b) income tax expense
  $            
 
             
(c) depreciation and amortization
  $            
 
             
(d) certain extraordinary losses
  $            
 
             
(e) certain non-cash charges
  $            
 
           
3. Total subtractions (I.B.2(a)+(b) +(c) +(d) +(e))
          $    
 
             
4. Minus: certain extraordinary gains
          $    
 
             
5. Consolidated EBITDA ((1) plus (3) minus (4))
          $    
 
             
 
               
Minimum required:
          $ 40,000,000  
 
               
II. Section 11.10.2 - Maximum Consolidated Total Debt to Consolidated EBITDA
Ratio
               
 
               
A. Consolidated Total Debt at the Statement Date:
          $    
 
             
 
               
B. Cash and Cash Equivalent Investments as of the last day of the Computation
Period ending on the Statement Date:
          $    
 
             
 
               
C. II.A minus II.B:
          $    
 
             
 
               
D. Consolidated EBITDA for Computation Period ending on the Statement Date (see
I.B(5) above):
          $    
 
             
 
               
E. Consolidated Total Debt to Consolidated EBITDA Ratio (II.C divided by II.D):
                    to 1.00
 
               
Maximum permitted:
          2.50 to 1.00

3



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF GUARANTY
          THIS GUARANTY AGREEMENT (this “Guaranty”) dated as of March ___, 2008
from SPSS INC., a Delaware corporation (herein referred to as “Guarantor”), in
favor of LASALLE BANK NATIONAL ASSOCIATION (“Lender”).
Recitals:
     A. Reference is hereby made to the Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March ___, 2008 originally between SPSS Inc., a Delaware corporation
(in such capacity, the “Company”), and Lender. Capitalized terms used and not
defined herein are used with the meanings assigned to such terms in the Credit
Agreement.
     B. Pursuant to Section 2.5 of the Credit Agreement, from time to time after
the date hereof one or more Subsidiaries of the Company may become a party to
the Credit Agreement as a “Borrower”, and each such Subsidiary shall thereupon
also become a “Designated Borrower”.
     C. Lender has agreed to make Loans to Borrowers (including the Designated
Borrowers) subject to execution and delivery of this Guaranty and in each case
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Guarantor acknowledges that it has derived and will derive
substantial benefit from the making of the Loans to, and the issuance of the
Letters of Credit for the account of the Designated Borrowers under the Credit
Agreement.
     NOW THEREFORE, in consideration of the foregoing, to induce Lender to make
Credit Extensions under the Credit Agreement, and in consideration of any such
Credit Extension made by Lender, and for other valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), Guarantor hereby
enters into this Guaranty and agrees with Lender as follows:
     SECTION 1. Guarantee. Guarantor irrevocably, absolutely and unconditionally
guarantees, jointly with any other guarantors of any of the Obligations and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations of the Designated Borrowers (the
“Guaranteed Obligations”). Guarantor waives notice of and hereby consents to any
agreements or arrangements whatsoever by Lender with any other Person pertaining
to the Guaranteed Obligations, including agreements and arrangements for
payment, extension, renewal, subordination, composition, arrangement, discharge
or release of the whole or any part of the Guaranteed Obligations, or for the
discharge or surrender of any or all security, or for the compromise, whether by
way of acceptance of part payment or otherwise, and the same shall in no way
impair Guarantor’s liability hereunder. The obligations hereunder are
independent of the obligations of the other Borrowers, and a separate action or
actions may be brought and prosecuted against Guarantor whether action is
brought against another Borrower or whether any other Borrower joined in any
such action or actions.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Waivers. To the fullest extent permitted by applicable law,
Guarantor waives presentment to, demand of payment from and protest to Borrowers
or any other Person of any of the Guaranteed Obligations, demands for
performance, and notices of nonperformance, and also waives notice of acceptance
of its guarantee, notice of protest for nonpayment and all other formalities. To
the fullest extent permitted by applicable law, the obligations of Guarantor
hereunder shall not be affected by (a) the failure of Lender to assert any claim
or demand or to enforce or exercise any right or remedy against any one or more
of Borrowers or any other guarantor under the provisions of the Credit
Agreement, any other Loan Document or otherwise; (b) any extension, renewal or
increase of or in any of the Guaranteed Obligations; (c) any rescission, waiver,
amendment or modification of, or any release from, any of the terms or
provisions of this Guaranty, the Credit Agreement, any other Loan Document, any
guarantee or any other agreement or instrument; (d) the release of (or the
failure to perfect a security interest in) any security held by or on behalf of
Lender; or (e) the failure or delay of Lender to exercise any right or remedy
against any one or more of Borrowers or any other guarantor of the Obligations.
     SECTION 3. Guarantee of Payment. Guarantor further agrees that its
guarantee under this Guaranty constitutes a guarantee of payment and performance
when due and not of collection, and waives any right to require that any resort
be had by Lender to any security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of Lender in favor of any
or more of Borrowers or any other Person.
     SECTION 4. No Discharge or Diminishment of Guaranty. The obligations of
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Guaranteed Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense (other than a defense of payment) or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of Lender to
assert any claim or demand or to enforce any remedy under the Credit Agreement
or any other Loan Document or any other agreement or instrument, by any
amendment, waiver or modification of any provision of the Credit Agreement or
any other Loan Document or other agreement or instrument, by any default,
failure or delay, willful or otherwise, in the payment or performance of the
Obligations, or by any other act, omission or delay to do any other act that may
or might in any manner or to any extent vary the risk of Guarantor or that would
otherwise operate as a discharge of Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Guaranteed
Obligations) or which would impair or eliminate any right of Guarantor to
subrogation.
     SECTION 5. Defenses Waived. To the fullest extent permitted by applicable
law, Guarantor waives any defense based on or arising out of the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause or the cessation from any cause of the liability (other than payment in
full in cash of the Guaranteed Obligations) of any Borrower or any other Person.
Lender may, at its election, foreclose on any security by one or more judicial
or nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with any one

-2-



--------------------------------------------------------------------------------



 



or more of Designated Borrowers or any other guarantor or exercise any other
right or remedy available to it against any one or more of Borrowers or any
other guarantor, without affecting or impairing in any way the liability of
Guarantor hereunder. Pursuant to applicable law, Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of Guarantor against the other Borrowers or
any other guarantor or any security.
     SECTION 6. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that Lender has at law or in equity
against Guarantor by virtue hereof, upon the failure of the Designated Borrowers
to pay any Guaranteed Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, Guarantor
hereby promises to and will forthwith upon demand pay, or cause to be paid, to
Lender as designated thereby in cash an amount equal to the unpaid principal
amount of such Guaranteed Obligations then due, together with accrued and unpaid
interest and fees on such Guaranteed Obligations. Upon payment by Guarantor of
any sums to Lender as provided above, all rights of Guarantor against the other
Borrowers arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior payment in full in cash
of all the Guaranteed Obligations. In addition, any indebtedness of the
Designated Borrowers or any Subsidiary now or hereafter held by Guarantor is
hereby subordinated in right of payment to the prior payment in full of the
Guaranteed Obligations. If any amount shall be paid to Guarantor on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness at any time when any Guaranteed Obligation then due
and owing has not been paid, such amount shall be held in trust for the benefit
of Lender, and shall forthwith be paid to Lender to be credited against the
payment of the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
     SECTION 7. Information. Guarantor assumes all responsibility for being and
keeping itself informed of Designated Borrowers’ financial condition and assets,
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that Guarantor assumes
and incurs hereunder and agrees that Lender shall not have any duty to advise
Guarantor of information known to it regarding such circumstances or risks.
     SECTION 8. Termination. Guarantor’s obligations under this Guaranty
(a) shall terminate only when all of the following shall have occurred: (i)
(x) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on all Loans, (y) each payment required to be made under the Credit
Agreement in respect of any Letter of Credit, and (z) all other Obligations then
due and owing, have in each case been paid and performed in full; (ii) Lender
has no further commitment to lend, or issue Letters of Credit, under the Credit
Agreement; and (iii) no Letters of Credit are outstanding and all other
obligations in connection with Letters of Credit have been reduced to zero (or
all obligations in connection with Letters of Credit have been Cash
Collateralized to Lender’s reasonable satisfaction in accordance with the Credit
Agreement and the other Loan Documents), and (b) shall continue to be effective
or be reinstated, as the case may be, if at any time any payment, or any part
thereof, on any Guaranteed Obligation is rescinded or must

-3-



--------------------------------------------------------------------------------



 



otherwise be restored by Lender upon the bankruptcy or reorganization of any one
or more of Borrowers, or Guarantor, or otherwise. Guarantor absolutely,
unconditionally, knowingly, and expressly waives any right to revoke Guarantor’s
guaranty obligations hereunder as to future Guaranteed Obligations. Guarantor
fully realizes and understands that, upon execution of this Guaranty, Guarantor
will not have any right to revoke this Guaranty as to any future indebtedness
and, thus, may have no control over Guarantor’s ultimate responsibility for the
Guaranteed Obligations. If, contrary to the express intent of this Guaranty, any
such revocation is effective notwithstanding the foregoing waiver, Guarantor
acknowledges and agrees that: (a) no such revocation shall be effective until
written notice thereof has been received by Lender; (b) no such revocation shall
apply to any Guaranteed Obligations in existence on such date (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof); (c) no
such revocation shall apply to any Guaranteed Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of Lender which is, or is believed in good faith by Lender to be, in existence
on the date of such revocation; (d) no payment by any other source shall reduce
the obligations of Guarantor hereunder; (e) an Event of Default shall be deemed
to occur; and (f) any payment by any Borrower or from any source other than
Guarantor, subsequent to the date of such revocation, shall first be applied to
that portion of the Guaranteed Obligations, if any, as to which the revocation
by Guarantor is effective (and which are not, therefore, guarantied by Guarantor
hereunder), and, to the extent so applied, shall not reduce the Obligations of
Guarantor hereunder.
     SECTION 9. Binding Effect; Several Agreement; Assignments; Releases.
Whenever in this Guaranty any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
provided that Guarantor shall not have the right to assign or delegate its
rights or obligations hereunder or any interest herein (and any such attempted
assignment shall be void). This Guaranty shall bind Guarantor and its successors
and assigns, and shall inure to the benefit of Lender and its successors and
assigns. This Guaranty shall become effective as to Guarantor when a counterpart
hereof executed on behalf of Guarantor shall have been delivered to Lender.
     SECTION 10. Waivers; Amendment. (a) No failure or delay of Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of Lender hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Guaranty or
consent to any departure by Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Guarantor in any case shall entitle
Guarantor to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Guaranty nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
Guarantor and Lender.

-4-



--------------------------------------------------------------------------------



 



     SECTION 11. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.
     SECTION 12. Notices. All communications and notices hereunder shall be in
writing and given in the manner and to the addresses as provided in Section 14.3
of the Credit Agreement from time to time, including all address for such
communications and notices.
     SECTION 13 Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guaranty or any other Loan Document shall be considered to have
been relied upon by Lender and shall survive the making of Loans and the
issuance of Letters of Credit regardless of any investigation made by Lender or
on its behalf, and shall continue in full force and effect until the Guarantor’s
obligations hereunder are terminated as set forth in Section 8.
          (b) In the event any one or more of the provisions contained in this
Guaranty or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          (c) Guarantor’s obligations under this Guaranty are in addition to,
and not in limitation of, its obligations as a Borrower and the Company in the
Credit Agreement and the other Loan Documents.
     SECTION 14. Counterparts. This Guaranty may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 9. Delivery of an executed signature page to this Guaranty by facsimile
or other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Guaranty. Electronic records of this Guaranty
maintained by Lender shall be deemed to be originals.
     SECTION 15. Rules of Interpretation. The rules of interpretation specified
in Section 1.2 of the Credit Agreement shall be applicable to this Guaranty.
     SECTION 16. Jurisdiction; Consent to Service of Process. (a) Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any court of the State of Illinois or Federal
court of the United States of America sitting in Chicago, Illinois, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such court of the State of Illinois
or, to the extent permitted by law, in such

-5-



--------------------------------------------------------------------------------



 



Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty shall affect any right that Lender may otherwise have
to bring any action or proceeding relating to this Guaranty or the other Loan
Documents against Guarantor or its properties in the courts of any jurisdiction.
          (b) Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or the other Loan Documents in any
court of the State of Illinois or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (c) Each party to this Guaranty irrevocably consents to service of
process in the manner provided for the giving of notices in Section 12. Nothing
in this Guaranty will affect the right of any party to this Guaranty to serve
process in any other manner permitted by law.
     SECTION 17. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.
     SECTION 18. Right of Setoff. If an Event of Default shall have occurred and
be continuing, Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Lender or any of its
Affiliates to or for the credit or the account of Guarantor or any other Loan
Party against any and all of the obligations of such Guarantor now or hereafter
existing under this Guaranty, or any other Obligations, irrespective of whether
or not Lender shall have made any demand under this Guaranty or any other Loan
Document and although such obligations of Guarantor or any Loan Party may be
contingent or unmatured or are owed to a branch or office of Lender different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Lender and its Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
Lender or its Affiliates may have.
     SECTION 19. Taxes. Any and all payments by Guarantor to Lender under this
Guaranty shall be made free and clear of, and without deduction for, any
Indemnified Taxes. In addition,

-6-



--------------------------------------------------------------------------------



 



Guarantor shall pay all Other Taxes. If Guarantor shall be required by law to
deduct any Indemnified Taxes, from or in respect of any sum payable hereunder to
Lender, then: (i) the sum payable shall be increased as necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section), Lender receives and retains an amount equal to
the sum it would have received and retained had no such deductions been made;
(ii) Guarantor shall make such deductions; (iii) Guarantor shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law; and (iv) Guarantor shall also pay to Lender for
the account of Lender, at the time interest is paid, such additional amount that
Lender specifies as necessary to preserve the after-tax yield Lender would have
received if such Indemnified Taxes or Other Taxes had not been imposed.
Guarantor agrees to indemnify and hold harmless Lender for the full amount of
(i) Indemnified Taxes and Other Taxes, and (ii) any liability (including
penalties, interest, additions to tax, and expenses) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within five days after the date Lender makes written demand therefor. Within
five days after the date of any payment by Guarantor of Indemnified Taxes or
Other Taxes, Guarantor shall furnish to Lender the original or a certified copy
of a receipt evidencing payment thereof, or other evidence of payment reasonably
satisfactory to Lender. If Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Guarantor pursuant to this Section or with respect to which
Guarantor has paid additional amounts pursuant to this Section, it shall pay to
Guarantor an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Guarantor under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that Guarantor, upon the request of
Lender, agrees to repay the amount paid over to Guarantor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Lender in the event Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to Guarantor or any other Person.
     SECTION 20. Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due under this Guaranty or under
any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures Lender could purchase the first currency with such other currency on
the Business Day preceding that on which final judgment is given. The obligation
of Guarantor in respect of any such sum due from it to Lender under this
Guaranty or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of the Credit Agreement
(the “Agreement Currency”), be discharged only to the extent that, on the
Business Day following receipt by Lender of any sum adjudged to be so due in the
Judgment Currency, Lender may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to Lender
from any Borrower in the Agreement Currency, Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Lender against
such loss. If the amount of the Agreement Currency so

-7-



--------------------------------------------------------------------------------



 



purchased pursuant to this Section is greater than the sum originally due to
Lender in such currency, Lender agrees to return the amount of any excess to
Guarantor (or to any other Person who may be entitled thereto under applicable
law).
[signature page follows]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty
Agreement as of the day and year first above written.

              SPSS INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            LASALLE BANK NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

